Exhibit 10.56

 

(Translation)

 

--------------------------------------------------------------------------------

 

JPY18,000,000,000

 

LOAN AGREEMENT

 

FASL JAPAN LIMITED

as Borrower

 

MIZUHO CORPORATE BANK, LTD.

as Arranger and Agent

 

MIZUHO CORPORATE BANK, LTD.

 

THE DAI-ICHI MUTUAL INSURANCE COMPANY

 

SHINKIN CENTRAL BANK.

 

THE BANK OF YOKOHAMA, LTD

as Lender

 

September 25, 2003

 

--------------------------------------------------------------------------------

 

This translation is prepared pursuant to Clause 32.11 for reference purpose
only. If there is a conflict between in any of the provision provided in this
translation and that of the Japanese original, the Japanese original shall
prevail.

 

***Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by
asterisks and has been filed separately with the Securities and Exchange
Commission pursuant to Rule 25b-2 under the Securities Exchange Act of 1934, as
amended, and the Commission’s rules and regulations promulgated under the
Freedom of Information Act, pursuant to a request for confidential treatment.***



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.    DEFINITIONS    1 2.    RIGHTS AND OBLIGATIONS OF LENDERS    6 3.    USE OF
PROCEEDS    7 4.    CONDITIONS PRECEDENT FOR EFFECTIVENESS OF THIS AGREEMENT   
7 5.    CONDITIONS PRECEDENT FOR LENDING OBLIGATIONS    8 6.    MAKING OF LOANS
   8 7.    REFUSAL TO MAKE LOANS    9 8.    EXEMPTION OF LENDER    9 9.   
INCREASED COSTS    9 10.    REPAYMENT OF PRINCIPAL    10 11.    INTEREST    10
12.    PREPAYMENT    10 13.    DEFAULT INTEREST    11 14.    AGENT FEE    12 15.
   EXPENSES; TAXES AND PUBLIC CHARGES    12 16.    PERFORMANCE OF BORROWER’S
OBLIGATIONS    12 17.    DISTRIBUTION TO LENDERS    13 18.    BORROWER’S
REPRESENTATIONS AND WARRANTIES    15 19.    BORROWER’S COVENANTS    17 20.   
RESTRICTIONS ON COLLATERAL    20 21.    FINANCIAL RESTRICTIONS    21 22.   
ACCELERATION    22 23.    SET-OFF; EXERCISE OF FLOATING SECURITY INTERESTS    24
24.    ARRANGEMENTS AMONG LENDERS    25 25.    RIGHTS AND DUTIES OF THE AGENT   
26 26.    RESIGNATION AND DISMISSAL OF THE AGENT    28 27.    CLARIFICATION OF
THE INTENTION OF THE MAJORITY LENDERS    29 28.    AMENDMENT TO THIS AGREEMENT
   29 29.    ASSIGNMENT OF LOAN RECEIVABLES    30 30.    COLLECTION FROM THIRD
PARTY    31 31.    TERMINATION OF THIS AGREEMENT    32 32.    GENERAL PROVISIONS
   32      SCHEDULE ONE           SCHEDULE TWO           SCHEDULE THREE       
   SCHEDULE FOUR           SCHEDULE FIVE     

 

 

i



--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

FASL JAPAN LIMITED (hereinafter referred to as the “Borrower”); the financial
institutions described in Part III of Schedule ONE (hereinafter respectively
referred to as a “Lender”, and collectively referred to as “All Lenders”); and
MIZUHO CORPORATE BANK, LTD, (hereinafter referred to as the “Agent”), as of the
date of September 25, 2003 enter into the following agreement (hereinafter
referred to as this “Agreement”).

 

1. DEFINITIONS

 

In this Agreement, the following terms shall have the meaning set forth below,
unless it is apparent that such terms mean otherwise in the context hereof:

 

1.1 Adjusted Tangible Assets” means all of the Borrower’s assets, determined on
a consolidated basis (provided that if the Borrower does not have a balance
sheet made in consolidated basis, the stand alone balance sheet shall be
applied) in accordance with the accounting standards which is generally accepted
as fair and appropriate one in Japan, except (a) deferred assets, other than
prepaid insurance and prepaid taxes, (b) patents, copyright, trademarks, trade
names, franchises, goodwill, and other similar intangibles and (c) unamortized
debt discount and expense.

 

1.2 Adjusted Tangible Net Worth” means, at any date, (a) the book value (after
deducting related depreciation, obsolescence, amortization, valuation, and other
proper reserves as determined in accordance with the accounting standards which
is generally accepted as fair and appropriate one in Japan) at which the
Adjusted Tangible Assets would be shown on a balance sheet of the Borrower at
such date prepared on a consolidated basis (provided that if the Borrower does
not have a balance sheet made in consolidated basis, the stand alone balance
sheet shall be applied) in accordance with the accounting standards which is
generally accepted as fair and appropriate one in Japan less (b) the amount at
which the Borrower’s liabilities would be shown on such consolidated balance
sheet (provided that if the Borrower does not have a balance sheet made in
consolidated basis, the stand alone balance sheet shall be applied), including
as liabilities all reserves for contingencies and other potential liabilities
which would be required to be shown on such balance sheet.

 

1.3 Affiliate” means, as to any person, any other person which, directly or
indirectly, is in control of, is controlled by, or in under common control with,
such person or which owns, directly or indirectly, ten percent or more of the
outstanding equity interest of such person. A person shall be deemed to control
another person if the controlling person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of the
other person, whether through the ownership of voting securities, by contract,
or otherwise.

 

1.4 “Agent Fee” means the fees that the Borrower shall pay to the Agent as
separately agreed upon between the Borrower and the Agent.

 

1



--------------------------------------------------------------------------------

1.5 “Agent Services” means the services set forth in the provisions of this
Agreement whereby the Agent was entrusted by All Lenders to perform for the
benefit of All Lenders.

 

1.6 “Agent’s Account” means the current deposit account (toza yokin koza)
(Account No. [***]*, Account Holder: FASL JAPAN LIMITED AGENT-GUCHI) held by the
Agent at Mizuho Corporate Bank, Ltd., Head Office.

 

1.7 “Aizu Facility” means the Borrower’s existing and after acquired real
property and improvements at its Aizu manufacturing facilities and ancillary
facilities located in Aizu-Wakamtsu, Fukushima, Japan.

 

1.8 “Applicable Interest Rate” means the interest rate equal to the Base Rate
plus the Spread.

 

1.9 “Assignee” means the person who receives the assignment of the Loan
Receivables in accordance with Clause 29.1.

 

1.10 “Assignor” means the person who assigns the Loan Receivables in accordance
with Clause 29.1.

 

1.11 “Base Rate” means the interest rate for the relevant Interest Period
according to the Japanese Yen TIBOR (page 17097 of the Telerate) published by
the Japanese Bankers Association at eleven (11) o’clock A.M. or at the nearest
possible time after eleven (11) o’clock A.M. of the second Business Day prior to
the commencement date of each Interest Period. Provided, however, that if such
interest rate is not published for some reason, this rate shall be the interest
rate (indicated as an annual rate) that is reasonably decided upon by the Agent
as the offered rate applicable for a drawdown in yen for the relevant Interest
Period in the Tokyo Interbank Market as of eleven (11) o’clock A.M. of the
second Business Day prior to the commencement date of each Interest Period or
the nearest time prior thereto.

 

1.12 “Break Funding Cost” means, in cases where the principal is repaid or set
off before the Due Date of the Individual Loan, and where the Reinvestment Rate
falls below the Applicable Interest Rate, the amount calculated as the principal
amount with respect to which such repayment or set-off was made, multiplied by
(i) the difference between the Reinvestment Rate and the Applicable Interest
Rate, and (ii) the actual number of days of the Remaining Period. “Remaining
Period” means the period commencing on the day the repayment or set-off was made
and ending on the Interest Payment Date coming immediately thereafter, and the
“Reinvestment Rate” means the interest rate reasonably determined by the Lenders
as the interest rate to be applied on the assumption that the prepaid or off-set
principal amount will be reinvested in the Tokyo Interbank Market during the
Remaining Period. The calculation method for such Break Funding Cost shall be on
a per diem basis, inclusive of first day and exclusive of last day, assuming
that there are 365 days per year, wherein divisions shall be done at the end of
the calculation, and fractions less than one yen shall be rounded down.

 

1.13 “Business Day” means any day other than those that are bank holidays in
Japan.

--------------------------------------------------------------------------------

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated November 26, 2003.

 

2



--------------------------------------------------------------------------------

1.14 “Costs Increased Lender” means a Lender that has incurred Increased Costs.

 

1.15 “Debt For Borrowed Money” means, as to person, debt for borrowed money or
as evidenced by notes, bonds, debentures or similar evidences of any such debt
of such person, the deferred and unpaid purchase price of any property or
business (other than trade accounts payable incurred in the ordinary course of
business and constituting current liabilities) and all obligation under the
Lease.

 

1.16 “Drawdown Date” means September 30, 2003.

 

1.17 “Due Date” means, with respect to the principal to the Loans, the Repayment
Date, the interest in relation to the Loans, the Interest Payment Date and with
respect to other amounts, the date set forth as the date on which payments shall
be made in accordance with this Agreement.

 

1.18 “Due Time” means, if any Due Dates are provided for herein, eleven (11)
o’clock A.M. of such Due Date.

 

1.19 “Enhanced Covenant Period” means any period that the Borrower fails to
maintain minimum cash balance than 1 billion yen.

 

1.20 “Exemption Event” means (i) an outbreak of a natural disaster or war, (ii)
an interruption or difficulty in the electrical, communications or various
settlement systems, (iii) any event that occurs within the Tokyo Interbank
Market that disables loans in yen, and (iv) any other event not attributable to
the Lenders that results in the Majority Lenders (if it is difficult to clarify
the intention of the Majority Lenders, the Agent) determining that it is
impossible to make the Loan.

 

1.21 “FMH” means Fujitsu Microelectronics Holding, Inc.

 

1.22 “Guarantee” means a guarantee made and submitted by the Guarantor to the
Agent and All Lenders as of September 25, 2003, for the purpose of guaranteeing
the obligations assumed by the Borrower under this Agreement in the form of
Schedule FIVE.

 

1.23 “Guarantor” means Fujitsu Limited.

 

1.24 “Increased Costs” means the increased portion (the amount reasonably
calculated by such Lender) of lending expenses, in cases where the Lender’s
lending expenses under this Agreement are substantially increased (excluding any
increase caused by a change in tax rates on taxable incomes of such Lender) due
to, among other things, (i) any enactment or amendment of Laws and Ordinances,
or any change in the interpretation or application thereof, or (ii)
establishment or increase in capital reserves.

 

1.25 “Individual Loan” means a loan made by a Lender respectively pursuant to
this Agreement.

 

1.26 “Individual Loan Money” means the money lent (or to be lent) by a Lender to
the Borrower as an Individual Loan, and the “Individual Loan Amount” means the
amount of the Individual Loan Money.

 

3



--------------------------------------------------------------------------------

1.27 “Interest Payment Date” means an interest payment date set forth in
Schedule TWO, and if such corresponding day falls on a day other than a Business
Day, the following Business Day shall be the Interest Payment Date. If such
following Business Day occurs in the next month, the immediately preceding
Business Day shall be the Interest Payment Date.

 

1.28 “Interest Period” means each period set forth in Clause 11.1 in respect of
the Loan.

 

1.29 “Inventory” means all of the Borrower’s now owned and hereafter acquired
inventory, goods and merchandise, wherever located, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, other materials and supplies of any kind, nature or description which
are or might be consumed in the Borrower’s business or used in connection with
the packing, shipping, advertising, selling or finishing of such goods,
merchandise and such other personal property, and all documents of title or
other documents representing them.

 

1.30 “Investments” means to any person, any acquisition of property by such
person in exchange for cash or other property, whether in the form of an
acquisition of stock, debt, or other indebtedness or obligation, or the purchase
or acquisition of any other property, or a loan, advance, capitol contribution,
or subscription.

 

1.31 “Laws and Ordinances” means the treaties, laws, cabinet orders, ministerial
ordinances, rules, announcements, judgments, decisions, arbitral awards,
directives, and policies of relevant authorities, which apply to this Agreement,
the transactions pursuant hereto or the parties hereto.

 

1.32 “Lease” means any lease of property by the Borrower or its Subsidiary
which, in accordance with the accounting standards which is generally accepted
as fair and appropriate one in Japan, should be reflected as a lease on the
consolidated balance sheet of the Borrower.

 

1.33 “Lending Obligation” means a Lender’s obligation to make Individual Loans
to the Borrower upon the condition that the requirements set forth under each
item of Clause 5 are satisfied.

 

1.34 “Loan Receivables” means the loan claim in relation to each Individual
Loan.

 

1.35 “Loan(s)” means the aggregate of the Individual Loans made pursuant to this
Agreement.

 

1.36

“Majority Lenders” means multiple Lenders whose Participation Ratios amount to
51% or more in total as of the Intention Clarification Time (provided, however,
that, for the period after All Lenders’ Lending Obligations are extinguished,
and where the repayment of all obligations pursuant to this Agreement in
relation to the Loan have not been completed, the percentage shall be that of
the total principal amount of the Outstanding Individual Loan Money per each
Lender to the Total Outstanding Balance as of the Intention Clarification Time).
“Intention Clarification Time” means, in cases where the Lender determines that
any event requiring instructions by

 

4



--------------------------------------------------------------------------------

 

the Majority Lenders has occurred, the point in time when the Agent receives
notice under Clause 27.1(i), and in cases where the Agent determines it
necessary to clarify the intention of the Majority Lenders, the point in time
when the Agent gives notice under Clause 27.2.

 

1.37 “Moody’s” means Moody’s Investors Service, Inc.

 

1.38 “Outstanding Individual Loan Money” means the principal, the interest,
default interest, the Break Funding Costs and any other payment obligation that
the Borrower owes pursuant to this Agreement with respect to Individual Loan,
and the “Outstanding Individual Loan Amount” means the amount of such
Outstanding Individual Loan Money.

 

1.39 “Participation Amount” means the amount described in Schedule ONE with
respect to each Lender.

 

1.40 “Participation Ratio” means the percentage of the Participation Amount of
each Lender to the Total Lending Amount.

 

1.41 “Repayment Date” means a repayment date set forth in the Schedule TWO, and
if such corresponding day falls on a day other than a Business Day, the
following Business Day shall be the Repayment Date. If such following Business
Day occurs in the next month, the immediately preceding Business Day shall be
the Repayment Date.

 

1.42 “Reports” means (i) an audited operating statement (eigyou houkokusyo)
(balance sheet, profit and loss statement, statement of cash flow, and other
documents incidental thereto. If the Borrower’s consolidated Subsidiary or
Affiliate is established, an operating statement based on the consolidated basis
shall be included.) based on the stand alone basis prepared by the Borrower
within 90 days from the end of the fiscal year, (ii) an unaudited operating
statement (eigyou houkokusyo) (balance sheet, profit and loss statement,
statement of cash flow, and other documents incidental thereto. If the
Borrower’s consolidated Subsidiary or Affiliate is established, an operating
statement based on the consolidated basis shall be included.) based on the stand
alone basis prepared by the Borrower within 45 days from the quarter-end of the
fiscal year, (iii) an audited financial statement (balance sheet, profit and
loss statement, statement of cash flow, and other documents incidental thereto)
based on the consolidated basis prepared by FASL LLC within 90 days from the end
of the fiscal year, and (iv) an unaudited financial statement (balance sheet,
profit and loss statement, statement of cash flow, and other documents
incidental thereto) based on the consolidated basis prepared by FASL LLC within
45 days from the quarter-end of the fiscal year.

 

1.43 “Spread” means a spread described in Schedule THREE.

 

1.44

“Status of the Establishment of the Collateral” described in Schedule FOUR means
the description of the assets offered as collateral under the Security
Assignment Agreement (Joto Tanpo Settei Keiyaku) dated June 30, 2003, executed
by and between the Guarantor and the Borrower, and the description of the assets
offered as first mortgage under the Mortgage Agreement and the Letter Concerning

 

5



--------------------------------------------------------------------------------

Establishment of Security Interest (Tanpo Sashiire Sho) dated June 30, 2003,
executed by and between the Guarantor and the Borrower.

 

1.45 “Subsidiary” of a person means any corporation, association, partnership,
joint venture or other business entity of which more than fifty percent of the
voting stock or other equity interest (in the case of person other than
corporation), is owned or controlled directly or indirectly by the person, or
one or more of the Subsidiaries of the person, or a combination thereof.

 

1.46 “Syndicate Account” means the ordinary deposit account (futsu yokin koza)
(Account No. ***, Account Holder: FASL JAPAN LIMITED) held by the Borrower at
Mizuho Corporate Bank, Ltd., Uchisaiwaicho Corporate Banking Division.

 

1.47 “Taxes and Public Charges” means all public taxes or public charges
including income taxes, corporate taxes and other taxes, which are applicable in
Japan.

 

1.48 “Temporary Advancement” means, with respect to the Borrower’s repayment on
a Due Date, the payment made by the Agent to the Lenders before the completion
of the Borrower’s repayment of an amount equivalent to the amount to be
distributed to the Lenders in accordance with Clause 17; or with respect to the
Individual Loans made by the Lenders on the Drawdown Date, the payment made by
the Agent to the Borrower before the Lender’s making the Individual Loan of an
amount equivalent to the amount of the Individual Loan to be made to the
Borrower.

 

1.49 “Temporary Advancement Costs” means, in cases where the Agent makes a
Temporary Advancement, the amount calculated as the amount of Temporary
Advancement, multiplied by (i) the Funding Rate, and (ii) the actual number of
days of the Temporary Advancement Period. “Temporary Advancement Period” means
the period commencing on the date that a Temporary Advancement is made and
ending on the date that such Temporary Advancement is cleared, and the “Funding
Rate” means the interest rate that the Agent reasonably determines as the
interest rate to fund the amount of Temporary Advancement through the Temporary
Advancement Period. The calculation method for such Temporary Advancement Costs
shall be on a per diem basis, inclusive of first day and exclusive of last day,
assuming that there are 365 days per year, wherein divisions shall be done at
the end of the calculation, and fractions less than one yen shall be rounded
down.

 

1.50 “Total Lending Amount” means the total of the Participation Amounts of All
Lenders.

 

1.51 “Total Outstanding Balance” means the total principal amount of the
Outstanding Individual Loan Money owed to All Lenders.

 

2. RIGHTS AND OBLIGATIONS OF LENDERS

 

2.1 The Lenders shall owe the Lending Obligations.

 

2.2

Unless otherwise provided for in this Agreement, the obligations of each Lender
under this Agreement shall be independent, and a Lender shall not be released
from

 

6



--------------------------------------------------------------------------------

 

its obligations under this Agreement for the reason that any of the other
Lenders fails to perform such obligations. A Lender shall not be responsible for
any failure of other Lenders to perform their obligations under this Agreement.

 

2.3 If a Lender, in breach of its Lending Obligation, fails to make an
Individual Loan on the Drawdown Date, such Lender shall, upon request by the
Borrower, immediately compensate the Borrower for all damages, losses and
expenses incurred by the Borrower as a result of such breach; provided, however,
that the maximum amount of such compensation to the Borrower for the damages,
losses and expenses incurred shall be the difference between (i) the interest
and other expenses that is required or would be required to be paid if the
Borrower separately makes a drawdown as a result of the Individual Loan’s
failure to be made on the Drawdown Date, and (ii) the interest and other
expenses that would have been required to be paid if the Individual Loan were
made on the Drawdown Date.

 

2.4 Unless otherwise provided for in this Agreement, each Lender may exercise
its rights under this Agreement separately and independently.

 

3. USE OF PROCEEDS

 

The Borrower shall use the money raised by the Loan as long-term working capital
and repayment fund for the borrowings of 18 billion yen (bridge finance) under
Over-draft Loan Facility Agreement dated as of June 30, 2003 between Mizuho
Corporate Bank, Ltd.

 

4. CONDITIONS PRECEDENT FOR EFFECTIVENESS OF THIS AGREEMENT

 

This Agreement shall take effect at such time that the Borrower and the
Guarantor shall have submitted all of the following documents to the Agent and
All Lenders, and the Agent and All Lenders are satisfied with the details
thereof:

 

  (a) the certificate of seal registration of the representative of the Borrower
and the Guarantor as of July 1, 2003 or thereafter, who shall sign and affix
their seal to this Agreement and the Guarantee;

 

  (b) a certified copy of the certificate of corporate registration (an entire
certificate of record matter or an entire certificate of present matter) of the
Borrower and the Guarantor as of July 1, 2003 or thereafter;

 

  (c) the articles of incorporation of the Borrower and the Guarantor, with
certification attached thereto certifying that it is a copy of the original (the
date of such certification shall be July 1, 2003 or thereafter); and

 

  (d) the confirmation letter prepared by the representative director of the
Borrower and certifying that all internal procedures of the company necessary
for the execution of this Agreement and the drawdown pursuant to this Agreement
have completed.

 

7



--------------------------------------------------------------------------------

  (e) the confirmation letter prepared by the representative director of the
Guarantor and certifying that all internal procedures of the company necessary
for the execution of this Agreement and the making of the guarantee pursuant to
this Agreement have completed.

 

5. CONDITIONS PRECEDENT FOR LENDING OBLIGATIONS

 

The Lender shall owe the Lending Obligations upon the condition (irrespective of
whether or not notice under Clause 7.1 was given) that the conditions set forth
in each of the following items are satisfied at the time of the making of the
Individual Loan. The satisfaction of such conditions shall be determined
individually by each Lender, and no other Lender or the Agent shall be
responsible for a Lender’s determination or refusal to make a Loan.

 

  (1) The Lending Obligations of All Lenders have not been exempted pursuant to
Clause 8.2.

 

  (2) All the matters described in each item of Clause 18 of this Agreement and
each item of Clause 2 of the Guarantee are true and correct.

 

  (3) The Borrower and the Guarantor have not breached any provision of this
Agreement and the Guarantee, and there is no threat that such breach may occur
on or after the Drawdown Date.

 

  (4) No consultation pursuant to the provisions of Clause 31 has been held.

 

6. MAKING OF LOANS

 

6.1 If a Lender does not give notice pursuant to Clause 7.1, and all conditions
set forth in each item of Clause 5 are satisfied at the time of the drawdown of
the Individual Loan, the Lender shall remit the Individual Loan Amount to the
Agent’s Account by eleven (11) o’clock of the Drawdown Date. The Individual Loan
shall be deemed to have been made by that Lender as of the time that the Agent
remits such money to the Syndicate Account.

 

6.2 When the Loan is made pursuant to Clause 6.1, the Borrower shall immediately
send to the Agent a written receipt describing the amount of the Loan and the
specifics of the Individual Loan. The Agent shall, upon receiving such receipt,
promptly provide a copy thereof to the Lender who made the Individual Loan. The
Agent shall retain the original receipt on behalf of that Lender until the
Outstanding Individual Loan Money in relation to such Individual Loan is repaid
in full.

 

6.3 If notice under Clause 7.1 has not been given, the Agent may make the
Individual Loan on behalf of a Lender through Temporary Advancement. After such
Temporary Advancement, the relevant Lender shall remit the full equivalent
amount of the Individual Loan Money to the Agent’s Account by eleven (11)
o’clock of the Drawdown Date, and if such remittance is not completed by that
time, the Lender shall, promptly upon the Agent’s request, pay to the Agent the
Temporary Advancement Costs making required in such Temporary Advancement.

 

8



--------------------------------------------------------------------------------

7. REFUSAL TO MAKE LOANS

 

7.1 A Lender who decides not to make the Individual Loan for the reason that all
or part of the conditions under Clause 5 are not satisfied (the “Non-Drawdown
Lender”) may notify the Agent, the Borrower, the Guarantor and all other Lenders
of the decision with the reason affixed thereto by three (3) o’clock P.M. of the
first Business Day prior to the Drawdown Date. Provided, however, that if,
notwithstanding the satisfaction of all the conditions under Clause 5, such
notice is given and the Individual Loan is not made, the Non-Drawdown Lender may
not be released from liabilities arising from the breach of its Lending
Obligations.

 

7.2 The Borrower shall be responsible for any damages, losses or expenses
incurred by the Non-Drawdown Lender or the Agent as a result of the failure to
make the Individual Loan by that Non-Drawdown Lender. Provided, however, that
the foregoing shall not apply if the failure to make the Individual Loan
constitutes a breach of the Non-Drawdown Lender’s Lending Obligations.

 

8. EXEMPTION OF LENDER

 

8.1 If an Exemption Event occurs with respect to a Lender, the Agent shall
immediately notify the Borrower, the Guarantor and All Lenders of such event in
writing.

 

8.2 All Lenders shall be exempted from their Lending Obligations If an Exemption
Event occurs.

 

9. INCREASED COSTS

 

9.1 A Costs Increased Lender may, by notifying the Borrower in writing via the
Agent, request the Borrower to elect either to bear the Increased Costs or to
prepay to the Costs Increased Lender. The Borrower shall respond to such request
by giving written notice to the Costs Increased Lender via the Agent.

 

9.2 If the Borrower elects to bear the Increased Costs in response to the Costs
Increased Lender’s request under Clause 9.1, the Borrower shall pay, in
accordance with the provision of Clause 16, the Costs Increased Lender the money
equivalent to such costs.

 

9.3 If the Borrower elects to prepay to the Costs Increased Lender in response
to the request under Clause 9.1, the Borrower shall notify the Agent and All
Lenders in writing by tenth (10) Business Day prior to the date the Borrower
desires to prepay (the “Desired Prepayment Date”), of (a) the desire to prepay,
and (b) the Desired Prepayment Date.

 

9.4 If the notice under Clause 9.3 is given, the Borrower shall pay, in
accordance with the provision of Clause 16, to the Costs Increased Lender on the
Desired Prepayment Date all obligations which the Borrower owes to the Costs
Increased Lender under this Agreement. In this case, until the Borrower
completes payment of all obligations which the Borrower owes to the Costs
Increased Lender under this Agreement, the relevant provisions of this Agreement
regarding the performance of such obligations shall remain in full force and
effect with respect to the Costs Increased Lender.

 

9



--------------------------------------------------------------------------------

9.5 If the Borrower completes repayment to the Cost Increased Lender pursuant to
Clause 9.4, the Participation Ratio of the Lenders other than the relevant Cost
Increased Lender shall be adjusted as follows;

 

  (i) the Participation Amount of the relevant Cost Increased Lender shall be
subtracted from the Total Lending Amount before making the adjustment, and the
Total Lending Amount shall be adjusted accordingly

 

  (ii) the Participation Ratio of the Lenders other than the relevant Cost
Increased Lender shall be adjusted to the percentage of the respective
Participation Amount of each Lender to the Total Lending Amount after making the
adjustment under the preceding item.

 

10. REPAYMENT OF PRINCIPAL

 

The Borrower shall repay the principal of the Loan in the amount set forth in
the Schedule TWO on the Repayment Date in accordance with the provision of
Clause 16.

 

11. INTEREST

 

11.1 The Interest Period shall be three (3) month and the period shall be from
the Interest Payment Date (provided that the initial base date for the first
Interest Period shall be the Drawdown Date) to the Interest Payment Date coming
immediately thereafter.

 

11.2 The Borrower shall pay to each Lender in accordance with the provision of
Clause 16, the total amount of interest calculated as the principal amount in
relation to the Individual Loan granted by such Lender, multiplied by (i) the
Applicable Interest Rate, and (ii) the actual number of days of the Interest
Period, on the Interest Payment Date which is the final date of the relevant
Interest Period.

 

11.3 The calculation method for interest under Clause 11.2 shall be on a per
diem basis, inclusive of first and exclusive of last day, assuming that there
are 365 days per year, wherein divisions shall be done at the end of the
calculation, and fractions less than one yen shall be rounded down.

 

12. PREPAYMENT

 

12.1 The Borrower may not prepay all or any part of the principal of the Loan
before its Due Date (a “Prepayment”). Provided, however, that this shall not
apply if the Prepayment is made pursuant to Clause 9 or Clause 31, or if the
Borrower, in accordance with the procedures set forth below, obtains the prior
written approval of all of the Lenders who made the Loan in respect of which the
Borrower gave notice of its desire to prepay (“Relevant Prepayment Lenders”),
and the Agent.

 

12.2

If the Borrower desires to make a Prepayment, the Borrower shall give a written
notice to the Agent by the tenth Business Day prior to the date the Borrower
desires to make the Prepayment (the “Desired Prepayment Date”), stating (a) the
principal

 

10



--------------------------------------------------------------------------------

 

amount the Borrower desires to prepay (not less than 1,200 million yen, in
increments of 1,200 million yen), (b) that the Borrower will pay in full on the
Desired Prepayment Date, the interest (the “Accrued Interest”) on the principal
amount desired to be prepaid that has accrued by the Desired Prepayment Date
(inclusive), and (c) the Desired Prepayment Date. After receiving notice from
the Borrower, the Agent shall notify the Relevant Prepayment Lenders of items
(a) through (c) of this Clause 12.2 by the ninth Business Day prior to the
Desired Prepayment Date, whereupon the Relevant Prepayment Lenders shall notify
the Agent by the fifth Business Day prior to the Desired Prepayment Date of
whether or not it approves such Prepayment. If such notice by any Relevant
Prepayment Lender does not reach the Agent by the fifth Business Day prior to
the Desired Prepayment Date, it shall be deemed that the Relevant Prepayment
Lender did not approve such Prepayment. The Agent shall judge the acceptability
of the Prepayment by the fourth Business Day prior to the Desired Prepayment
Date, and notify the result to the Borrower and the Relevant Prepayment Lenders.

 

12.3 If the Prepayment is approved in accordance with Clause 12.2, the Relevant
Prepayment Lenders shall notify the Agent of the Break Funding Cost by the
second Business Day prior to the Desired Prepayment Date. After receiving such
notice, the Agent shall notify the Borrower of the same by the first Business
Day prior to the Desired Prepayment Date. The Borrower shall pay, in accordance
with Clause 16, the total of the principal, the Accrued Interest and the Break
Funding Cost in respect of the Loan to be prepaid on the Desired Prepayment
Date.

 

12.4 The amount prepaid under this Clause shall be preferentially appropriated
to the obligation with respect to the later Repayment Date. The Borrower shall
not be entitled to demand to re-borrow the prepaid amount.

 

13. DEFAULT INTEREST

 

13.1 If the Borrower fails to perform its obligations under this Agreement owing
to a Lender or the Agent when due, the Borrower shall, immediately upon the
Agent’s request and in accordance with Clause 16, for the period commencing on
the Due Date (inclusive) of such defaulted obligation (the “Defaulted
Obligations”) and ending on the day (inclusive) the Borrower performs all
Defaulted Obligations, pay default interest calculated by multiplying the amount
of the Defaulted Obligations by the higher of either (to the extent not in
violation of Laws and Ordinances) (i) the rate obtained by adding the rate of 2%
per annum to the reasonable cost (calculated at the interest rate that the
creditor reasonably decides upon) incurred by the creditor of the Defaulted
Obligations for raising the amount in default, or (ii) the rate of 14% per
annum.

 

13.2 The calculation method for default interest under Clause 13.1 shall be on a
per diem basis, inclusive of first and last day, assuming that there are 365
days per year, wherein divisions shall be done at the end of the calculation,
and fractions less than one yen shall be rounded down.

 

11



--------------------------------------------------------------------------------

14. AGENT FEE

 

The Borrower shall pay the Agent Fee to the Agent as separately agreed between
the Borrower and the Agent, for the performance of the Agent Services set forth
in this Agreement.

 

15. EXPENSES; TAXES AND PUBLIC CHARGES

 

15.1 All expenses (including attorney’s fees) incurred in connection with the
preparation and any revision or amendment of this Agreement, and all expenses
(including attorney’s fees) incurred in relation to the maintenance and
enforcement of the rights or the performance of the obligations by the Lender
and the Agent pursuant to this Agreement shall be borne by the Borrower to the
extent that it is not in violation of Laws and Ordinances. If any Lender or the
Agent has paid these expenses in the place of the Borrower, the Borrower shall,
immediately upon the Agent’s request, pay the same in accordance with the
provision of Clause 16.

 

15.2 The stamp duties and any other similar Taxes and Public Charges incurred in
relation to the preparation, amendment or enforcement of this Agreement and any
documents related hereto shall be borne by the Borrower. If any Lender or the
Agent has paid these Taxes and Public Charges in the place of the Borrower, the
Borrower shall, immediately upon the Agent’s request, pay the same in accordance
with the provision of Clause 16.

 

16. PERFORMANCE OF BORROWER’S OBLIGATIONS

 

16.1 In order to repay the obligations under this Agreement, the Borrower shall
remit the relevant amount to the Agent’s Account (i) by the Due Time, for those
obligations the Due Date of which is provided for herein, or (ii) immediately
upon the Agent’s request, for those obligations the Due Date of which is not
provided for herein. In such cases, the Borrower’s obligations to the Agent or a
Lender shall be deemed to have been performed upon the time of the remittance of
the relevant amount to the Agent’s Account.

 

16.2 Unless otherwise provided for in this Agreement, a payment by the Borrower
directly to a Lender other than the Agent contrary to the provisions of Clause
16.1 of amounts owing under this Agreement shall not be deemed to constitute the
due performance of obligations under this Agreement. In this case, the Lender
receiving such payment shall immediately pay the money it receives to the Agent,
and the obligations with respect to such money shall be deemed to have been
performed upon the Agent’s receipt of such money. Provided, however, that the
Borrower, upon giving prior written notice to the Agent, disposes
(nini-baikyaku) the assets subject to floating security interest (ne-tanpoken)
that have been granted in favour of a Lender as the secured party of the
floating security interest, and directly pays to that Lender the proceeds it
receives from such disposal in order to perform its obligations under this
Agreement, such direct payment shall be considered to constitute the due
performance of obligations under this Agreement. The Borrower may not perform
its obligations under this Agreement by deed-in-lieu of performance (daibutsu
bensai) unless the Agent and All Lenders give their prior written approval.

 

16.3 The Borrower’s payments pursuant to this Clause 16 shall be applied in the
order set forth below; provided, however, that the provisions of Clause 17.4
shall apply if any obligation of the Borrower becomes immediately due and
payable pursuant to Clause 22:

 

  (i) those expenses to be borne by the Borrower under this Agreement, which the
Agent has incurred in the place of the Borrower, and the Agent Fee;

 

12



--------------------------------------------------------------------------------

  (ii) those expenses to be borne by the Borrower under this Agreement, payable
to a third party;

 

  (iii) those expenses to be borne by the Borrower under this Agreement, which
any Lender has incurred in place of the Borrower;

 

  (iv) the default interest and the Break Funding Cost;

 

  (v) the interest on the Loan; and

 

  (vi) the principal of the Loan.

 

16.4 Upon the application under Clause 16.3, if the amount to be applied falls
short of the amount outlined in any of the items thereunder, with respect to the
first item not fully covered (the “Item Not Fully Covered”), the remaining
amount, after the application to the item of the next highest order of priority,
shall be applied after the proration in proportion to the amount of the
individual payment obligations owed by the Borrower regarding the Item Not Fully
Covered, which have become due and payable.

 

16.5 Unless otherwise required by Laws and Ordinances, the Borrower shall not
deduct Taxes and Public Charges from the amount of obligations to be paid
pursuant to this Agreement. If it is necessary to deduct Taxes and Public
Charges from the amount payable by the Borrower, the Borrower shall additionally
pay the amount necessary in order for the Lender to be able to receive the
amount that it would receive if no Taxes and Public Charges were imposed. In
such cases, the Borrower shall, within thirty (30) days from the date of
payment, directly send to the Lender the certificate of tax payment in relation
to withholding taxes issued by the tax authorities or other competent
governmental authorities in Japan.

 

17. DISTRIBUTION TO LENDERS

 

17.1 If there still exist any remaining amounts after deducting the amount
equivalent to the amount described in Clause 16.3(i) and Clause 16.3(ii) from
the amount paid by the Borrower pursuant to Clause 16, the Agent shall
immediately distribute such remaining amount to the Lenders in accordance with
the provision of this Clause 17. Provided, however, that if such money was paid
by the Borrower pursuant to Clause 9.2 or Clause 9.4, notwithstanding the
provision of this Clause 17, the Agent shall promptly distribute such money to
the Costs Increased Lender.

 

13



--------------------------------------------------------------------------------

17.2 If, prior to distribution by the Agent to the Lenders pursuant to this
Clause 17, (a) an order for provisional attachment (kari-sashiosae),
preservative attachment (hozen-sashiosae) or attachment (sashiosae) in relation
to the Loan Receivables is served on the Borrower, or (b) an assignment in
relation to the Loan Receivables is made, the rights and obligations of the
Borrower, the Agent and the Lenders shall be regulated in accordance with the
following provisions:

 

  (a) (i) If the Agent completes the distribution to the Lenders pursuant to
this Clause 17 before receiving notice from the Borrower pursuant to Clause 19.4
that it has received service of an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae) with respect to the Loan Receivables:

 

In this case, even if the creditor obtaining an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae), the Borrower, the Lenders or any other third party suffers damages,
losses or expenses (the “Damages”) as a result of such distribution by the
Agent, the Agent shall not be liable in relation thereto, and the Borrower shall
deal with them at its own cost and liability. The Borrower shall compensate the
Agent for any Damages incurred by the Agent due to such distribution.

 

      (ii) If the Agent, after the Borrower’s remittance of money to the Agent’s
Account and before the completion of the distributions to the Lenders pursuant
to this Clause 17, receives notice from the Borrower pursuant to Clause 19.4
that it has received service of an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae) with respect to the Loan Receivables for which such distribution is
made:

 

In this case, (1) with respect to the money relating to such notice, the Agent
may withhold the distributions pursuant to this Clause 17, and may take other
measures in the manner that the Agent deems reasonable; and (2) the Agent shall
distribute to All Lenders other than the Lender subject to such notice, the
money paid by the Borrower excluding those subject to such notice. If the
creditor obtaining an order for provisional attachment (kari-sashiosae),
preservative attachment (hozen-sashiosae) or attachment (sashiosae), the
Borrower, the Lenders or any other third party suffers any Damages as a result
of the distribution by the Agent pursuant to (1) of this Item (ii), the Agent
shall not be liable in relation thereto, and the Borrower shall deal with them
at its own cost and liability. The Borrower shall compensate the Agent for any
Damages incurred by the Agent due to such distribution.

 

  (b) If the Assignor and the Assignee, under joint names, or if the Borrower,
under its single name, notifies the Agent of an assignment of the Loan
Receivables in accordance with Clause 29.1:

 

In this case, the Agent shall, after receiving either of these notices,
immediately commence all administrative procedures necessary in order to treat
such Assignee as the creditor of such Loan Receivables, and the Agent shall be
exempt insofar as the Agent treats the previous Lender as the party in interest
until the Agent notifies the Borrower, the Assignor and the Assignee that such
procedures have been completed. If the Assignee or any other third party suffers
Damages due to such treatment by the Agent,

 

14



--------------------------------------------------------------------------------

the Agent shall not be liable in relation thereto, and the Borrower and the
Assignor of such Loan Receivables shall deal with them at their own cost and
liability. The Borrower and the Assignor of such Loan Receivables shall jointly
compensate the Agent for any Damages incurred by the Agent arising out of this
Item (b).

 

17.3 The distributions by the Agent to the Lenders shall be made in order,
starting from Clause 16.3(iii) to Clause 16.3(vii). If there is an Item Not
Fully Covered regarding the amounts to be distributed, the application and
distribution with respect to such Item Not Fully Covered shall be made in
accordance with the provisions of Clause 16.4.

 

17.4 Notwithstanding Clause 16.3, Clause 16.4 and Clause 17.3, if the Borrower’s
obligations hereunder become immediately due and payable pursuant to Clause 22,
the Agent shall distribute the remaining amount after deducting the amounts
described under Clause 16.3(i) and Clause 16.3(ii) from the amount paid by the
Borrower, in proportion to the amount of the obligations that the Borrower owes
to the Lenders under this Agreement, in which case, the application shall be
made in the order and method that the Agent deems appropriate.

 

17.5 If the remittance of money by the Borrower provided for in Clause 16.1
fails to be completed by the Due Time, the Agent shall be under no obligation to
make the distributions set forth in Clause 17.1 on the same date. In such cases,
the Agent shall make such distributions immediately after the remittance from
the Borrower, and the Borrower shall bear any damages, losses and expenses
incurred by the Lender or the Agent in connection therewith.

 

17.6 Upon request from the Agent, and if such request is based on a reasonable
cause, the Lenders receiving such request shall immediately notify the Agent of
the amount (including specifics) of the receivables they hold against the
Borrower under this Agreement. In this case, the obligation of the Agent to make
distributions set forth in Clause 17.1 shall arise at the time all such notices
reach the Agent. In the case where a Lender delays this notice without
reasonable cause, such Lender shall bear all damages, losses or expenses
incurred by any Lender or the Agent due to such delay.

 

17.7 The Agent may make the distributions to the Lenders by Temporary
Advancement (provided that the Agent shall not be obligated to make such
Temporary Advancement.). If the Temporary Advancement is not cleared by the Due
Time, the Lender who received the distribution pursuant to this Clause 17.7
shall, immediately upon the Agent’s request, reimburse to the Agent the amount
of such Temporary Advancement that it received. The Lender shall, immediately
upon the Agent’s request, pay to the Agent any Temporary Advancement Costs
required in making such Temporary Advancement, per the amount of Temporary
Advancement that it received.

 

18. BORROWER’S REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to a Lender and the Agent that each of the
following matters is true and correct at the execution date of this Agreement
and at

 

15



--------------------------------------------------------------------------------

the Drawdown Date. In the event that any of the following matters is found to be
untrue or incorrect, the Borrower shall fully indemnify all of the losses and
costs incurred by the Lender and the Agent by such untrue or incorrect
representation and warranty:

 

  (i) The Borrower is a stock company (kabushiki kaisya) duly incorporated and
validly existing under the laws of Japan.

 

  (ii) The Borrower has a legal capacity (sui juris) necessary for execution and
performance of this Agreement, the execution and performance of this Agreement
by the Borrower and any transactions associated herewith are within the
corporate purposes of the Borrower and the Borrower has duly completed all
procedures necessary therefor under the Laws and Ordinances, the Articles of
Incorporation and other internal company rules of the Borrower.

 

  (iii) The execution and performance of this Agreement by the Borrower and any
transactions associated herewith does not result in (a) any violation of Laws
and Ordinances which bind the Borrower, (b) any breach of its Articles of
Incorporation and other internal company rules of the Borrower, and (c) any
material breach of a third-party contract to which the Borrower is a party or
which binds the Borrower or the assets of the Borrower.

 

  (iv) The person who signed or attached his/her name and seal to this Agreement
is authorized to sign or attach his/her name and seal to this Agreement as the
representative of the Borrower by all procedures necessary pursuant to the Laws
and Ordinances, Articles of Incorporation or other internal company rules of the
Borrower.

 

  (v) This Agreement constitutes legal, valid and binding obligations of the
Borrower, and is enforceable against the Borrower in accordance with the terms
of this Agreement.

 

  (vi) All Reports prepared by the Borrower are accurately and duly prepared in
accordance with the accounting standards which is generally accepted as fair and
appropriate one in Japan.

 

  (vii) After the last day of the fiscal year ended on March 31, 2003, no
material change, which will cause a material deterioration of the business,
assets, or financial condition of the Borrower described in the audited fiscal
statement of that fiscal year and which may materially affect the performance of
the obligations of the Borrower under this Agreement, has occurred.

 

  (viii) No lawsuit, arbitration, administrative procedure, or any other dispute
has commenced or, to the knowledge of the Borrower, is likely to commence with
respect to the Borrower, which will or may materially cause adverse effects on
the performance of its obligations under this Agreement.

 

  (ix) No matter described in the items of Clauses 22.1 and 22.2 has occurred or
is likely to occur.

 

16



--------------------------------------------------------------------------------

  (x) The Guarantor owns 100% of the shares of FMH outstanding, FMH owns not
less than 40% of the shares of FASL LLC outstanding, and FASL LLC owns 100% of
the shares of the Borrower outstanding.

 

  (xi) The Borrower has not provided any collateral to any third party to secure
the Borrower’s obligations, other than the securities described in Schedule
FOUR.

 

  (xii) The assets described in Schedule FOUR will constitute all assets that
are necessary to keep the Borrower’s business and have been provided as
collateral.

 

19. BORROWER’S COVENANTS

 

19.1 The Borrower covenants to perform, at its expense, the matters described in
each of the following items on and after the date of this Agreement, and until
this Agreement is terminated and the Borrower completes the performance of all
of its obligations under this Agreement to each Lender and the Agent.

 

  (i) If any matter described in each item of Clause 22.1 or 22.2 (including the
event which constitutes default when a default is not cured upon passage of the
relevant curing period) has occurred, or is likely to occur, the Borrower shall
immediately notify the Agent and All Lenders thereof.

 

  (ii) The Borrower shall submit a copy of the Reports, within 60 days from the
first quarter-end, second quarter-end, and third quarter-end of the fiscal year,
respectively, to All Lenders through the Agent.

 

  (iii) The Borrower shall submit a copy of the audited Reports, within 105 days
from end of the fiscal year, to All Lenders through the Agent.

 

  (iv) The Borrower shall submit to the Agent any documents, with the number of
copies and in the form designated by the Agent, that could confirms the
compliance of matters described in Article 20 and Article 21 below, respectively
within 60 days from the end of each fiscal quarter and six months closing
(mid-year), as well as within 105 days from the end of each fiscal year.

 

  (v) The Borrower shall submit a copy of the Reports, within 60 days from the
first quarter-end, second quarter-end, and third quarter-end of the fiscal year,
respectively, of FASL LLC, to All Lenders through the Agent.

 

  (vi) The Borrower shall submit a copy of the audited Reports of FASL LLC,
within 105 days from end of the fiscal year of FASL LLC, to All the Lenders
through the Agent.

 

  (vii)

Upon a request made by the Agent or a Lender through the Agent, the Borrower
shall immediately notify to the Agent of the conditions of the assets,
management, or businesses of the Borrower, its Subsidiary and FASL

 

17



--------------------------------------------------------------------------------

 

LLC, and shall provide the necessary assistance to facilitate the investigations
thereof.

 

  (viii) If any material change has occurred, or is found to be likely to occur
with the passage of time, to the conditions of the assets, management, or
businesses of the Borrower and its Affiliates, or if any lawsuit, arbitration,
administrative procedure, or any other dispute, which will materially affect, or
is likely to materially affect, the performance of the obligations of the
Borrower under this Agreement, has commenced, or is found to be likely to
commence, the Borrower shall immediately notify the Agent thereof.

 

  (ix) If any change occurs to the Status of the Establishment of the Collateral
described in Schedule FOUR, the Borrower shall immediately notify thereof to the
Agent in writing.

 

  (x) If any of the items described in Clause 18 is found untrue, the Borrower
shall immediately notify thereof to the Agent.

 

19.2 The Borrower shall not offer any collateral to secure its obligations under
this Agreement for the benefit of certain Lenders on and after the date of this
Agreement, and until this Agreement is terminated and the Borrower completes the
performance of all of its obligations under this Agreement to each Lender and
the Agent, unless All Lenders and the Agent give prior written consent thereto.

 

19.3 The Borrower shall, on and after the date of this Agreement, and until this
Agreement is terminated and the Borrower completes the performance of all of its
obligations under this Agreement to each Lender and the Agent, affirmatively
covenant to be in compliance with matters described in the items below. Upon
applying the item (iv) and (v) below, any actions taken by the Borrower or any
of its Subsidiaries and any events or circumstances occurring or arising during
any time that is not the Enhanced Covenant Period, which actions, events or
circumstances were permitted under the terms of this Agreement at the time
taken, occurring or arising, shall not constitute a breach of the applicable
covenant referencing such Enhanced Covenant Period during any subsequent
Enhanced Covenant Period notwithstanding that such actions, events or
circumstances would not have been permitted under such covenant, or would have
constituted such a breach, had such actions, events or circumstances been taken,
occurred or arisen during such Enhanced Covenant Period:

 

  (i) The Borrower will maintain licenses and other similar permits that are
necessary to conduct the Borrower’s main business, and continue to carry out the
business in compliance with material provisions of all Laws and Ordinances.

 

  (ii) The Borrower will not change its main business.

 

  (iii) The Borrower will not, unless otherwise specified in the Laws and
Ordinances, subordinate the payment of any of its debts under this Agreement to
the payment of any unsecured debts (including any secured debts that will not be
fully collected after the foreclosure sale of the collateral), or at least will
treat them equally.

 

18



--------------------------------------------------------------------------------

  (iv) The Borrower and its Subsidiaries will not, during the Enhanced Covenant
Period, enter into any transaction of merger, reorganization, or consolidation,
or transfer, sell, assign, lease, or otherwise dispose of all or any part of
property of it or any of its Subsidiaries, or agree to do any of the forgoing,
except (a) sales of the Inventory in the ordinary course of its business or such
Subsidiary’s business; (b) sales or other disposition of assets in the ordinary
course of business that is obsolete, worn-out or no longer useable by the
Borrower in its business; (c) Investments by the Borrower or any of its
Subsidiaries in the Borrower or any of its Subsidiary (provided that the amount
of all such Investments made by the Borrower or any of its Japan Subsidiary
during the Enhanced Covenant Period may not exceed 3 billion yen in the
aggregate); (d) sales or other dispositions of assets where the aggregate book
value of assets so sold by the Borrower and its Subsidiaries, together, shall
not exceed 6 billion yen from and after the execution date of this Agreement;
(e) mergers or consolidations between the Borrower and any of its Subsidiaries
and between any of its Subsidiaries and any other Subsidiaries of the Borrower
(provided that, with respect to any such transaction involving the Borrower, the
Borrower shall be continuing or surviving entity); (f) transfers of the
Inventory between the Borrower or its Subsidiaries, and among its Subsidiaries
(provided that the terms of any such transactions shall be no less favourable to
the Borrower and its Subsidiaries than would be obtained in a comparable arm’s
length transaction with a third party who is not the Affiliate); or (g)
transactions set forth in the item (v) below. Notwithstanding anything to the
contrary in this item (iv), and whether or not the Enhanced Covenant Period then
exists, (I) the Borrower shall not at any time consolidate or merge with or
into, or sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets to any person, and (II) the
removal of the equipment from the Aizu Facility and the sale or other
disposition of the Aizu Facility, which will substantially affect the Borrower’s
financial ability to fulfil repayment of debts under this Agreement, shall not
be permitted without a consent of the Majorities Lenders, except as permitted
under the preceding clause (f).

 

  (v)

The Borrower and its Subsidiaries will not declare or make, or incur any
liability to make any of the payment or making of dividend, or the redemption or
acquisition of any capital stock of the Borrower or its Subsidiaries or any
option of such capital stock (the “Distribution”) more frequently than after the
end of each fiscal quarter to the extent that no event of default of this
Agreement and an agreement (other than this Agreement) entered into between the
Borrower and the third party would occur after giving effect to any such payment
and, during the Enhanced Covenant Period, (a) declare or make, or incur any
liability to make any Distribution, except (I) the Distribution to the Borrower
by its Subsidiaries, (II) the Distribution by any wholly-owned Subsidiaries of
the Borrower to the Borrower or any other wholly-owned Subsidiaries of the
Borrower and (III) redemptions, repurchase, retirements or other acquisitions of
any equity interests of the Borrower in exchange for other equity interests of
the Borrower or out of the proceeds of the substantially concurrent sale (other
than to its Subsidiaries) of other equity interests of the Borrower, or (b) make
any change in its capital

 

19



--------------------------------------------------------------------------------

 

structure (including reduction of capital) which will substantially affect the
Borrower’s financial ability to fulfil repayment of debts under this Agreement.

 

  (vi) The Borrower will not change its accounting standard to the one not in
accordance with the accounting standards which is generally accepted as fair and
appropriate one in Japan.

 

  (vii) The Borrower and its Subsidiaries will not make any borrowing from a
third party or any guaranteeing and lending to a third party which will
substantially affect the Borrower’s financial ability to fulfil repayment of
debts under this Agreement.

 

  (viii) The Borrower and its Subsidiaries will not make any transaction which
will substantially affect the Borrower’s financial ability to fulfil repayment
of debts under this Agreement.

 

19.4 If the Borrower receives any service of an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae), or attachment
(sashiosae) with respect to the Loan Receivables, the Borrower shall immediately
notify thereof to All Lenders through the Agent in writing, together with a
photocopy of such order.

 

20. RESTRICTIONS ON COLLATERAL

 

The Borrower shall not offer any collateral to secure its obligations or any
third party’s obligations (other than those under this Agreement) on and after
the date of this Agreement, and until this Agreement is terminated and the
Borrower completes the performance of all of its obligations under this
Agreement to each Lender and the Agent, unless Majority Lenders and the Agent
give prior written consent thereof. Provided, however, that this provision shall
not apply in the cases described below and if the Borrower gives prior written
notice to the Agent of such offering of collateral. For the purpose of this
Clause 20, the offer of collateral shall mean the creation of security interests
on any assets of the Borrower, the pre-engagement of the creation of security
interests on the particular assets of the Borrower, or the promise not to offer
the particular assets of the Borrower as collateral for the obligations other
than specific obligations, and does not include any collateral pursuant to the
Laws and Ordinances, such as lien or possessory lien.

 

  (i) The cases where the Borrower offers any collateral for borrowings from
Japan Bank for International Cooperation, Development Bank of Japan, Government
Pension Investment Fund, or Employment and Human Resources Development
Organization of Japan and such offer of collateral is required by the Laws and
Ordinances.

 

  (ii) The cases where the Borrower offers, regarding loans taken for the
purpose of acquiring assets, such assets as collateral.

 

  (iii) The cases where the Borrower newly acquires assets on which security
interests have already been established.

 

20



--------------------------------------------------------------------------------

  (iv) The cases where the Borrower offers any collateral for financing through
securitization of assets (or so called liquidation of assets (shisan-no-ryudoka)
under the Japanese law).

 

  (v) The cases where the Borrower offers any collateral to the Guarantor.

 

21. FINANCIAL RESTRICTIONS

 

The Borrower shall promise to comply with the following items, on and after the
date of this Agreement, and until this Agreement is terminated and the Borrower
completes the performance of all of its obligations under this Agreement to each
Lender and the Agent.

 

  (i) The Borrower will ensure to keep the asset exceeding the liability in each
of its stand-alone basis balance sheets as of each fiscal year-ends and
mid-year-ends (six months closing).

 

  (ii) The Borrower will maintain the Adjusted Tangible Net Worth, determined as
of the last day of each fiscal quarter, of not less than 60 billion yen.

 

  (iii) The Borrower will maintain the total net income and depreciation as of
the last day of each fiscal period set forth below of not less than the amount
set forth below opposite such fiscal period:

 

Period

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

1-3 quarter fiscal year 2003

   5,760 million yen

Full fiscal year 2003

   8,400 million yen

1 quarter fiscal year 2004

   2,490 million yen

1-2 quarter fiscal year 2004

   7,320 million yen

Full fiscal year 2004

   22,920 million yen

Full fiscal year 2005

   21,125 million yen

Full fiscal year 2006

   19,500 million yen

 

  (iv) The Borrower shall not permit, as of the last day of any fiscal quarter,
the ratio of (a) net income plus depreciation to (b) the sum of (1) interest
expense for such period plus (2) scheduled amortization of Debt For Borrowed
Money for such period including Lease rentals plus (3) maintenance capital
expenditures for Aizu Facility, to less than:

 

Period

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

2-4 quarter fiscal year 2003

   90 %

1 quarter fiscal year 2004

   100 %

2 quarter fiscal year 2004

   110 %

3-4 quarter fiscal year 2004

   120 %

Full fiscal year 2005

   120 %

Full fiscal year 2006

   120 %

 

21



--------------------------------------------------------------------------------

22. ACCELERATION

 

22.1 If any of the events described in the items below has occurred to the
Borrower or the Guarantor, all of the Borrower’s debts under this Agreement
payable to All Lenders and the Agent shall automatically become due and payable
without any notice or demand by a Lender or the Agent, and the Borrower shall
immediately pay the principal and the interest of the Loan, the Break Funding
Costs and any other payment obligation that the Borrower owes pursuant to this
Agreement in accordance with the provisions of Clause 16, whereby All Lenders’
Lending Obligations shall cease to be effective:

 

  (i) If any payment by the Borrower or the Guarantor has been suspended, or if
a petition (including similar petition filed outside Japan) of specific
conciliation (tokutei-chotei), bankruptcy (hasan), commencement of civil
rehabilitation procedures (minjisaiseitetuzuki-kaishi), commencement of
corporate reorganization procedures (kaishakoseitetuzuki-kaishi), commencement
of corporate rearrangement (kaishaseiri-kaishi), commencement of special
liquidation (tokubetuseisan-kaishi), or commencement of any other similar legal
procedures against the Borrower or the Guarantor;

 

  (ii) If the resolution for dissolution is adopted or the Borrower or the
Guarantor receives order of dissolution;

 

  (iii) If the Borrower or the Guarantor abolishes its business;

 

  (iv) If transactions of the Borrower or the Guarantor have been suspended by a
clearinghouse; or

 

  (v) If any order or notice of provisional attachment (kari-sashiosae),
preservative attachment (hozen-sashiosae), or attachment (sashiosae) (including
any such procedure taken outside Japan) has been sent out, or any adjudication
that orders an enforcement of preservative attachment (hozen-sashiosae) or
attachment (sashiosae) has been rendered, with respect to the deposit
receivables or other receivables (including all kinds of receivables under an
agreement for insurance) held by the Borrower or the Guarantor against a Lender.
In this case, the said Lender shall immediately notify the Borrower, the
Guarantor, all other Lenders, and the Agent of the occurrence of any such
matters.

 

22.2 If any of the events described in the items below has occurred with respect
to the Borrower or the Guarantor, all of the Borrower’s debts under this
Agreement payable to All Lenders and the Agent shall become due and payable upon
notice to the Borrower from the Agent, the notice of which is requested by the
Majority Lender, and the Borrower shall immediately pay the principal and the
interest of the Loan, the Break Funding Costs and any other payment obligation
that the Borrower owes pursuant to this Agreement in accordance with the
provisions of Clause 16, whereby All Lenders’ Lending Obligations shall cease to
be effective:

 

  (i) If the Borrower or the Guarantor has failed to perform its payment
obligations when due, whether under this Agreement or not, payable to a Lender
or the Agent in whole or in part;

 

22



--------------------------------------------------------------------------------

  (ii) If any matters described in the items of Clause 18 of this Agreement and
Clause 2 of the Guarantee have been found to be untrue;

 

  (iii) Except for the cases described in the preceding two items, if the
Borrower or the Guarantor breached any of its obligations under this Agreement
or the Guarantee, and such breach has not been remedied for five (5) or more
Business Days;

 

  (iv) If any order or notice of attachment (sashiosae), provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae), or provisional
disposition (kari-shobun) (including similar procedure taken outside Japan) has
been sent out or auction procedures (keibaitetuzuki) have been commenced with
respect to anything that is the subject of collateral offered by the Borrower;

 

  (v) If any order or notice of attachment (sashiosae) has been sent out or
auction procedures (keibaitetuzuki) have been commenced with respect to anything
that is the subject of collateral offered to a financial institution (including
the Lender) by the Guarantor;

 

  (vi) If any of the Borrower’s debts other than those under this Agreement has
become due and payable; or if any of the Borrower’s guaranty obligations for the
benefit of a third party has become due and payable, and the Borrower is unable
to perform such obligations (provided that the aggregate amount of such
obligations shall exceed 200 million yen for this provision to apply);

 

  (vii) If any of the Guarantor’s pecuniary obligation other than those under
this Agreement have not been performed within five Business Days after giving
notice (provided that the aggregate amount of a single pecuniary obligation
shall exceed 1 billion yen for this provision to apply);

 

  (viii) Notwithstanding any matters described in the foregoing items, when the
Borrower’s or the Guarantor’s business condition or financial condition has
deteriorated, or when there is a fear that the Borrower’s or the Guarantor’s
business condition or financial condition will deteriorate and all of the
Borrower’s obligation must be considered to have become default in order to
preserve the rights and benefits of the Lender; or

 

  (ix) If the Borrower or the Guarantor has suspended its business or received
dispositions such as suspension of business or others from the competent
government authority.

 

22.3

If the notice dispatched pursuant to Clause 22.2 has been delayed or has not
been delivered to the Borrower due to fault of the Borrower or the Guarantor,
all of the Borrower’s debts under this Agreement shall become due and payable by
the time such request or notice should have been delivered, and the Borrower
shall immediately pay the principal and the interest of the Loan, the Break
Funding Costs

 

23



--------------------------------------------------------------------------------

 

and any other payment obligations that the Borrower owes pursuant to this
Agreement, in accordance with the provisions of Clause 16, whereby All Lenders’
Lending Obligations shall cease to be effective.

 

22.4 If a Lender has become aware of the occurrence of any events described in
the items of Clauses 22.1 or 22.2 with respect to the Borrower or the Guarantor,
the Lender shall immediately notify the Agent of such occurrence, and the Agent
shall notify all other Lenders of the occurrence of such events.

 

23. SET-OFF; EXERCISE OF FLOATING SECURITY INTERESTS

 

23.1 When the Borrower is required to perform its obligations to a Lender upon
their due date, upon acceleration or otherwise, (a) the Lender may set off the
receivables it has against the Borrower under this Agreement against its deposit
obligations or other obligations (including all kinds of obligations under an
agreement for insurance) owed to the Borrower whether or not such obligations
are due and payable, regardless of Clause 16.2, and (b) the Lender may also omit
giving prior notice and following established procedures, may take the deposited
amount on behalf of the Borrower, and apply this amount to the payment of
obligations. The interest, the Break Funding Cost and default interest and
others for the receivables and obligations involved in such a set-off or
application to payment shall be calculated up to the time of such calculation,
and in such calculation, the interest rate and default interest rate shall be in
accordance with each agreement, and the foreign exchange rate at the time such
calculation is made, as reasonably determined by the Lender, shall be applied.
If the amount to be set-off or applied to payment is not sufficient to
extinguish all of the Borrower’s debts, the Lender may apply such set-off amount
in the order and method it deems appropriate, and the Borrower shall not object
to such application.

 

23.2 The Borrower may, upon the Due Date of payment of the Loan, and if it is
necessary for the Borrower to preserve its deposit receivables or any other
receivables (including all kinds of receivables under an agreement for
insurance) that it has against a Lender that became due, set off such
receivables against its obligations owed to the Lender under this Agreement,
regardless of Clause 16.2. In this case, the Borrower shall give written set-off
notice to the Lender and immediately submit to the Lender the receivable
certificates for the deposit receivables or other receivables being set-off and
the passbook impressed with the seal of the seal impression submitted. The
interest and default interest for the receivables and obligations involved in
such a set-off shall be calculated up to the day of receipt of such set-off
notice, and in such calculation, the interest rate and default interest rate
shall be figured in accordance with each agreement, and the foreign exchange
rate at the time such calculation is made, as reasonably determined by the
Lender, shall be applied. If the Borrower’s receivables to be set-off are not
sufficient to extinguish all of its debts, the Borrower may apply such set-off
amount in the order and method it deems appropriate. Provided, however, that if
the Borrower does not instruct such order or method, any such amounts may be
applied in the order and method deemed appropriate by each Lender, and the
Borrower shall not object to such application.

 

24



--------------------------------------------------------------------------------

23.3 When the Borrower is required to perform its obligations to a Lender when
due or upon acceleration or otherwise, the Lender may exercise its floating
security interest (the “Exercise of Floating Security”) over the receivables
against the Borrower under this Agreement, regardless of Clause 16.2.

 

23.4 If a set-off is performed pursuant to Clause 23.1 or 23.2 above, or if the
Exercise of floating security interest is carried out pursuant to Clause 23.3,
the Lender in the case described in Clauses 23.1 and 23.3 and the Borrower in
the case described in Clause 23.2 shall immediately notify the Agent of the
details thereof in writing. If any damage, loss, or expenses are incurred by the
Lender or the Agent due to delay of such notice without any reasonable cause,
either the Lender or the Borrower who has failed to give such notice shall bear
such damages.

 

24. ARRANGEMENTS AMONG LENDERS

 

24.1 If a set-off is performed by a Lender pursuant to Clause 23.1 (such Lender,
hereafter, a “Set-off Initiating Lender”), the Lender shall make arrangements
for each Individual Loan subject to the set-off (such Individual Loan, in this
Clause 24.1, a “Set-off Individual Loan”) by way of assigning receivables
pursuant to the procedures described in the items below:

 

  (i) The Agent shall calculate each amount (the “Intended Distribution Amount”)
that the Lender (hereafter in this Clause 24.1, the “Remaining Lender”), who has
made the Individual Loan (other than the Set-off Individual Loan) (hereafter in
this Clause 24.1, the “Remaining Individual Loan”) should have received pursuant
to Clauses 17.1 through 17.4 assuming that the amount of debt obligations in
relation to a Set-off Individual Loan, which has been extinguished due to the
performance of a set-off, had been paid to the Agent.

 

  (ii) The Set-off Initiating Lender shall purchase from the Remaining Lender
the loan receivables of the amount equivalent to the Intended Distribution
Amount from and among the Remaining Individual Loan at their face value;
provided, however, that the Remaining Lender may refuse such sale.

 

  (iii) If the assignment under the immediately preceding item is made, the
Remaining Lender shall, at its own expense, notify the Borrower immediately
after the assignment by a document bearing a confirmed date (kakutei-hizuke)
pursuant to Article 467 of the Civil Code.

 

24.2 If a set-off is performed by the Borrower against a Lender pursuant to
Clause 23.2 (such Lender, hereafter, a “Set-off Receiving Lender”), only if a
Lender other than the Set-off Receiving Lender requests, the Lender shall make
arrangement for each Individual Loan subject to the set-off (such Individual
Loan, in this Clause 24.2, a “Set-off Individual Loan”) by way of assigning
receivables pursuant to the procedures described in the items below:

 

  (i)

The Agent shall calculate each Intended Distribution Amount that the Lender
(hereafter in this Clause 24.2, the “Remaining Lender”), who has made the
Individual Loan (other than the Set-off Individual Loan) (hereafter in this
Clause 24.2, the “Remaining Individual Loan”) should have received

 

25



--------------------------------------------------------------------------------

 

pursuant to Clauses 17.1 through 17.4 assuming that the amount of debt
obligations in relation to a Set-off Individual Loan, which has been
extinguished due to the performance of a set-off, had been paid to the Agent.

 

  (ii) The Set-off Receiving Lender shall purchase from the Remaining Lender the
loan receivables of the amount equivalent to the Intended Distribution Amount
from and among the Remaining Individual Loan at their face value.

 

  (iii) If the assignment under the immediately preceding item is made, the
Remaining Lender shall, at its own expense, notify the Borrower immediately
after the assignment by a document bearing a confirmed date (kakutei-hizuke)
pursuant to Article 467 of the Civil Code.

 

24.3 If a Lender exercises its floating security interest pursuant to Clause
23.3, or if a Lender receives any repayment of debt obligations it has against
the Borrower under this Agreement with respect to its floating security interest
as a result of any compulsory execution or exercise of security interest through
a foreclosure by a third party, the assignment of receivables described in
Clause 24.1 will not be performed. Provided, however, that if a Lender exercises
its security interest of the security established by the Borrower’s violation of
the provisions of Clause 19.2, or if a Lender receives any repayment of debt
obligations it has against the Borrower under this Agreement based on such
security interest, the Lender shall assign receivables pursuant to the
provisions of Clause 24.1 above.

 

24.4 The provisions of Clause 24.1 shall apply to the cases where a Lender
receives any repayment of debt obligations it has against the Borrower under
this Agreement as a result of compulsory execution or exercise of security
interest (excluding any security interest offered upon consent pursuant to the
proviso of Clause 19.2 and Clause 20) through foreclosure by the Lender’s
petition with respect to certain assets of the Borrower (hereafter, in this
Clause 24.4, the “Compulsory Execution”), or as a result of the Lender
requesting a distribution in relation to the Compulsory Execution by any third
party. Provided, however, that upon applying the provisions of Clause 24.1, the
amount equal to any expenses arising from its performance of Compulsory
Execution (including attorney’s fees) or any expenses arising from its request
for a distribution in relation to the Compulsory Execution by any third party
(including attorney’s fees) shall belong to the Lender, and the Agent shall
calculate the Intended Distribution Amount assuming that the amount of any
proceeds earned as a result of the Compulsory Execution, less such expenses,
were paid to the Agent.

 

25. RIGHTS AND DUTIES OF THE AGENT

 

25.1 The Agent shall, pursuant to the entrustment by All Lenders, perform the
Agent Services and exercise rights for the benefit of All Lenders, and shall
exercise the rights which, in the Agent’s opinion, are ordinarily necessary or
appropriate, upon performing the Agent Services. The Agent shall not be liable
for the duties other than those expressly specified in each provision of this
Agreement, nor shall be liable for any non-performance of obligations by the
Lenders under this Agreement. The Agent shall be an agent of the Lenders and,
unless otherwise provided, shall never act as an agent of the Borrower.

 

26



--------------------------------------------------------------------------------

25.2 The Agent may rely upon any communication, instrument and document that has
been delivered between appropriate persons and has been signed or has the name
and seal attached by such appropriate persons and believed by the Agent to be
true and correct, and may act in reliance upon any written opinion or
explanatory letter of experts appointed by the Agent within the reasonably
necessary extent in relation to this Agreement.

 

25.3 The Agent shall perform its duties and exercise its authorities provided
for in this Agreement with the due care of a good manager.

 

25.4 Neither the Agent nor any of its directors, employees or agents shall be
liable to the Lenders for any acts or omissions conducted by the Agent pursuant
to, or in connection with this Agreement, except for its or their willful
misconduct or gross negligence. The Lenders (other than Lenders who act as the
Agent) shall jointly and severally indemnify the Agent for any and all
liabilities, damages, losses and expenses (including, without limitation, any
expenses paid to avoid or minimize any damages or losses and paid in order to
recover any damages or losses (including attorney’s fees)) incurred by the Agent
in the course of the performance of its duties under this Agreement, to the
extent not reimbursed by the Borrower, and only for the amount outstanding after
deducting the portion for which the Agent should contribute, calculated pursuant
to the Agent’s Participation Ratio. Provided, however, that if any of the
Lenders cannot perform the indemnity for which it is liable, the Agent’s
Participation Ratio shall be figured by dividing the Agent’s Participation Ratio
by the aggregate of the Participation Ratio of the Lenders other than such
non-indemnifying Lenders.

 

25.5 The Agent shall not be liable for the validity of this Agreement, nor shall
guarantee any matters represented by the parties in this Agreement. The Lenders
shall enter into, and conduct transactions contemplated in, this Agreement at
its sole discretion by conducting investigations as to the necessary matters
including creditworthiness of the Borrower on the basis of the documents,
information and other data as it has deemed appropriate.

 

25.6 In cases where the Agent is also acting as a Lender, the Agent shall have
the same rights and obligations as each other Lender, irrespective of the
Agent’s obligations under this Agreement. The Agent may engage in commonly
accepted banking transactions with the Borrower other than under this Agreement.
In this case, the Agent shall not be required to disclose to other Lenders the
information in relation to the Borrower it has obtained through the transactions
with the Borrower other than under this Agreement, nor shall the Agent be
required to distribute to other Lenders any money it has received from the
Borrower through transactions with the Borrower other than under this Agreement.
(Any information that has been disclosed to the Agent by the Borrower shall be,
unless expressly identified as being made in relation to this Agreement, deemed
disclosed in relation to the transactions with the Borrower other than under
this Agreement, and the Agent shall not be required to disclose any of the same
to other Lenders.)

 

25.7

In cases where the Agent is also acting as a Lender, the calculation of the
amounts to be distributed to each Lender pursuant to the provisions of Clause 17
shall be made in accordance with the following: (i) for amounts to be
distributed to each Lender

 

27



--------------------------------------------------------------------------------

 

other than the Agent, any amount less than one yen shall be rounded down, and
(ii) for amounts to be distributed to a Lender who is also appointed as the
Agent shall be the difference between the aggregate of the amounts to be
distributed to All Lenders and the aggregate of the amounts distributed to other
Lenders.

 

25.8 Except for the cases under Clause 25.7, all calculations of fractions less
than one yen that are required under this Agreement shall be made in the manner
the Agent deems appropriate.

 

25.9 If the Agent receives any notice from the Borrower which is required to be
given to each Lender in relation to this Agreement, the Agent shall immediately
inform All Lenders of the details of such notice, or if the Agent receives any
notice from a Lender which is required to be given to the Borrower or other
Lenders, the Agent shall immediately inform the Borrower or All Lenders, as the
case may be, of the details of such notice. The Agent shall make any documents,
which the Agent has obtained from the Borrower and has kept, available for
review by a Lender during the ordinary business hours.

 

26. RESIGNATION AND DISMISSAL OF THE AGENT

 

26.1 The resignation of the Agent shall follow the procedures described below:

 

  (i) The Agent may resign its position as the Agent by giving written notice to
All Lenders and the Borrower; provided, however, that such resignation shall not
become effective until a successor Agent is appointed and such successor accepts
such appointment.

 

  (ii) If the Agent gives notice pursuant to the preceding item, the Majority
Lenders may appoint a successor Agent upon obtaining consent from the Borrower.

 

  (iii) If a successor Agent is not appointed by the Majority Lenders within
thirty (30) days (including the same day of notice) after the notice of
resignation is given as described in Item (i) above, or if the entity being
appointed by the Majority Lenders as a successor Agent does not accept its
assumption of the office of the Agent, the Agent in office at that time shall,
upon obtaining consent form the Borrower, appoint a successor Agent on behalf of
the Majority Lenders.

 

26.2 The dismissal of the Agent shall follow the procedures described below:

 

  (i) The Majority Lenders may dismiss the Agent by giving written notice
thereof to each of the other Lenders, the Borrower, and the Agent; provided,
however, that such dismissal shall not become effective until a successor Agent
is appointed and such successor accepts such appointment.

 

  (ii) If the Majority Lenders gives notice pursuant to the preceding item, the
Majority Lenders may appoint a successor Agent upon obtaining consent from the
Borrower.

 

28



--------------------------------------------------------------------------------

26.3 If the entity appointed as the successor Agent pursuant to Clause 26.1 or
26.2 accepts the assumption of the office, the former Agent shall deliver to the
successor Agent all documents and the materials it has kept as the Agent under
this Agreement, and shall give all the support necessary for the successor Agent
to perform the duties of the Agent under this Agreement.

 

26.4 The successor Agent shall succeed to the rights and obligations of the
former Agent under this Agreement, and the former Agent shall, at the time of
the assumption of office by the successor Agent, be exempted from all of its
obligations as the Agent; provided, however, that the provisions of this
Agreement relevant to any actions (including omissions) conducted by the former
Agent during the period it was in office shall remain in full force and effect.

 

27. CLARIFICATION OF THE INTENTION OF THE MAJORITY LENDERS

 

27.1 The clarification of the intention of the Majority Lenders shall follow the
procedures described below:

 

  (i) If a Lender deems that any event which requires the instructions of the
Majority Lenders in this Agreement has occurred, such Lender may give notice to
the Agent to request the clarification of the intention of the Majority Lenders.

 

  (ii) The Agent shall, upon receipt of a notice described in the preceding
item, immediately give to All Lenders notice to seek the clarification of the
intention of the Majority Lenders.

 

  (iii) Each Lender shall, upon receipt of the notice described in the preceding
item, make its decision on the relevant event and inform the Agent of such
decision within three (3) Business Days after the receipt.

 

  (iv) If a decision of the Majority Lenders is made pursuant to the preceding
three items, the Agent shall immediately notify the Borrower and All Lenders of
such decision as the instruction by the Majority Lenders.

 

27.2 If the Agent deems that any event which requires the clarification of the
intention of the Majority Lenders occurs, other than in the case of Clause 27.1,
the Agent may give to All Lenders notice to seek such clarification. In such
case, procedures to be taken after giving the notice shall follow the provisions
of Items (ii) through (iv) of Clause 27.1.

 

28. AMENDMENT TO THIS AGREEMENT

 

This Agreement may be amended in the case agreed upon in writing by the
Borrower, the Guarantor, the Majority Lenders, and the Agent. Provided, however,
that the agreement in writing by the Borrower, the Guarantor, All Lenders, and
the Agent shall be required to amend the following matters which materially
affect the right and obligation of the Lender;

 

  (i) the amendment to and waiver of the precedent condition set forth in Clause
4 and Clause 5.

 

29



--------------------------------------------------------------------------------

  (ii) the addition and expansion of the obligation of the Lender.

 

  (iii) the reduction of the amount of the principal and interest of the
Individual Loan and other amount paid by the Borrower under this Agreement.

 

  (iv) the postponement of the payment date of the principal and interest of the
Individual Loan and other obligation of the Borrower under this Agreement.

 

  (v) the decrease of the Spread or the Applicable Interest Rate set forth in
the Clause 1.

 

  (vi) the change of the percentage for determining the Majority Lenders set
forth in Clause 1.

 

  (vii) the change of the restrictions on collateral set forth in Clause 20

 

  (viii) the change of the financial restrictions set forth in Clause 21

 

  (ix) the change of the event of default set forth in Clause 22

 

  (x) the amendment to Clause 28.

 

  (xi) any other material matter that the Agent finds it as diminishing the
ability to perform the right or obligation of the Lender, or increasing the
obligation of the Lender.

 

29. ASSIGNMENT OF LOAN RECEIVABLES

 

29.1 The Lender may assign its Loan Receivables in the event that prior written
consent by the Borrower and the Agent (except for the assignment of the Loan
Receivables set forth in Clause 24) is obtained and all requirements described
in each item below are satisfied. The Borrower and the Agent may not
unreasonably refuse to such assignment. The Assignor and the Assignee shall
perfect the assignment against the third parties and the obligor regarding the
assignment of receivables promptly after the assignment as of the date of the
assignment. In this case, the Assignor and Assignee shall, under their joint
name, and the Borrower shall, in its sole name, notify the Agent of the fact
that such assignment was made without delay. In the case an assignment of the
Loan Receivables has occurred pursuant to this Clause 29.1, the Assignee shall
be treated as a Lender upon applying each provision in relation to the Loan
Receivables under this Agreement.

 

  (i) The Assignee agrees that the Loan Receivables it has succeeded to will be
bound upon by each provision in relation to the Loan Receivables under this
Agreement. (The Assignee shall not bear any Lending Obligations.)

 

  (ii)

The Assignee is a company located in Japan (any of the head office, branch
office or business office thereof shall be established in Japan and be
registered under the Japanese laws), and is either a financial institution

 

30



--------------------------------------------------------------------------------

 

(bank, insurance company or institutional investor etc.) or a special purpose
company established for the purpose of securitization of assets (or so called
liquidation of assets (shisan-no-ryudoka) under the Japanese law).

 

  (iii) If the assignment is made in divided portions of the Loan Receivables,
the value of each Loan Receivables after such division is equal to or more than
1 billion yen.

 

  (iv) No withholding tax or other taxes arise from the assignment, and there
will be no increase in the amount of the Borrower’s interest expense payable to
the Assignee.

 

29.2 All expenses incurred from the assignment set forth in Clause 29.1 shall be
borne by the Assignor or the Assignee, as the case may be. The provision of
Clause 9 shall apply with respect to any Increased Costs incurred after the
assignment. The Assignor or the Assignee shall pay to the Agent, by the actual
date of such assignment, the amount of 500,000 yen per Assignee, together with
applicable consumption tax, as consideration for administrative duties performed
in connection with the assignment.

 

30. COLLECTION FROM THIRD PARTY

 

30.1 No repayment of the Borrower’s debt obligations under this Agreement by any
party other than the Borrower is allowed, unless it obtains prior written
consent from the Agent and All Lenders.

 

30.2 The Borrower shall not, on or after the date of this Agreement, consign any
third party to guarantee (including any guarantee by property) the Borrower’s
performance of its debt obligations under this Agreement, nor shall the Borrower
make any third party assume its debt obligations under this Agreement, unless it
obtains prior written consent from the Agent and All Lenders.

 

30.3 If a Lender enters into a guarantee without consignment to the Guarantor by
the Borrower (including any property guarantee) or a debt assumption with any
third party with respect to the Borrower’s obligations under this Agreement, the
Lender shall have obtained prior written consent of the third party with respect
to each item described below. In this case, if the Lender receives any repayment
from the third party pursuant to such guarantee or debt assumption, no
arrangement among the Lenders pursuant to the assignment of receivables under
Clause 24.1 shall be made.

 

  (i) The third party shall have the same obligations as a Lender has against
the Agent, other Lenders and the Borrower under this Agreement with respect to
any exercise of its right for recourse and the contractual rights hereunder
arising as a result of the performance of its guarantee obligation.

 

  (ii) The third party shall be bound upon by each provision of this Agreement.

 

  (iii)

The third party is a company located in Japan (any of the head office, branch
office, or business office thereof shall be established in Japan and be
registered under the Japanese laws), and is a financial institution (bank,

 

31



--------------------------------------------------------------------------------

 

insurance company or institutional investor etc.) or a special purpose company
established for the purpose of securitization of assets (or so called
liquidation of assets (shisan-no-ryudoka) under the Japanese law), and as of
September 25, 2003, neither the third party nor the Borrower is the Subsidiary
or the Affiliate of either party.

 

  (iv) The value of the Loan Receivables that the third party obtains by
subrogation is equal to or more than 1 billion yen.

 

  (v) There will be no increase in the amount of the Borrower’s interest expense
payable to the third party, and no withholding tax or other taxes arise from any
such obtainment by subrogation.

 

In the case of any acquisition of the Loan Receivables by subrogation by the
third party pursuant to the provisions of Item (i) above, such acquisition by
subrogation shall be considered an assignment of the Loan Receivables pursuant
to Clause 29, and the provisions of Clauses 29.2 shall apply.

 

31. TERMINATION OF THIS AGREEMENT

 

If the execution and performance of this Agreement and any transactions
contemplated under this Agreement become contrary to any Laws and Ordinances
applicable to any Lender, the Lender shall consult with the Borrower and all
other Lenders through the Agent and take measures to cure the situation. In this
case, the Borrower and All Lenders excluding the relevant Lender may not refuse
the termination of this Agreement with respect to the relevant Lender without
reasonable cause.

 

32. GENERAL PROVISIONS

 

32.1 Confidentiality Obligations

 

The Borrower shall raise no objection to the disclosure of information set forth
in each item below:

 

  (i) If the notice of refusal to make an Individual Loan has been given
pursuant to the provisions of Clause 7.1, or if any of the events described in
the items of Clause 22.1 or 22.2 have occurred, or if the clarification of the
intention of the Majority Lenders has been required pursuant to the provisions
of Clause 27, the Agent and a Lender may, by imposing a confidentiality
obligation to the receiving party, disclose any information with regard to the
Borrower or the transaction with the Borrower, which either party has obtained
through this Agreement or an agreement other than this Agreement, to the extent
reasonably required.

 

  (ii)

Upon the assignment of the Loan Receivables pursuant to Clause 29, a Lender may
disclose any information with regard to this Agreement to the Assignee or a
person considering becoming an Assignee (including an intermediary of such
assignment), on the condition that those agree to be bound by the
confidentiality obligations. The information with regard to

 

32



--------------------------------------------------------------------------------

 

this Agreement in this item shall mean any information regarding the Borrower’s
credit that has been obtained in connection with this Agreement, any information
regarding the contents of this Agreement and other information incidental
thereto, and any information regarding the contents of the Loan Receivables to
be assigned and other information incidental thereto, and shall not include any
information regarding the Borrower’s credit that has been obtained in connection
with any agreement other than this Agreement.

 

32.2 Risk Bearing; Exemption, Compensation, and Indemnification

 

  (i) If any documents furnished by the Borrower to the Agent or each Lender
have been lost, destroyed, or damaged for any unavoidable reasons such as
incidents or natural disasters, the Borrower shall, upon consultation with the
Agent, perform its obligations under this Agreement based on the records, such
as books and vouchers, of the Lender or the Agent. The Borrower shall, upon
request of the Agent or a Lender through the Agent, forthwith prepare substitute
documents and furnish them to the Agent or the Lender through the Agent.

 

  (ii) If each Lender or the Agent performs transactions after comparing, with
due care, the seal impression of the representative and agent of the Borrower to
be used for the transactions in relation to this Agreement with the seal
impression submitted by the seal submitted by the Borrower in advance, the
Borrower shall bear any damages, loss or expenses incurred as a result of an
event such as forgery, alteration, or theft of seal.

 

  (iii) The Borrower shall bear any damages, loss and expenses arising with
respect to a Lender or the Agent as a result of the Borrower’s breach of this
Agreement or as a result of a Lender not performing indemnity pursuant to the
provisions of Clause 25.4.

 

32.3 Severability

 

Should any provision of this Agreement be held null, illegal, or unenforceable,
validity, legality and enforceability of all other provisions shall in no way be
prejudiced or affected.

 

32.4 Exceptions to the Application of the Bank Transactions Agreement

 

The Agreement on Bank Transactions separately submitted by the Borrower or made
and entered into by and between the Borrower and a Lender shall not apply to
this Agreement and the transactions contemplated in this Agreement.

 

32.5 Notices

 

  (i) Any notice under this Agreement shall be made in writing expressly stating
that it is made for the purpose of this Agreement, and given by any of the
methods described in (a) to (d) below to the address of the receiving party
described in Schedule ONE. Each party to this Agreement may change its address
by giving notice thereof to the Agent.

 

  (a) Personal delivery;

 

33



--------------------------------------------------------------------------------

  (b) Registered mail or courier service;

 

  (c) Transmission by facsimile; or

 

  (d) E/X (only for any notice among Lenders and the Agent).

 

  (ii) The notice pursuant to the preceding item shall be deemed to have been
delivered at the time, in the case of transmission by facsimile, when receipt of
facsimile is confirmed, and in the case of any other methods, when actually
received.

 

32.6 Changes in Notified Matters

 

  (i) In the case of changes in the matters of which a Lender or the Borrower
notified to the Agent, such as the trade name, representative, agent, signature,
seal, or address, the Lender and the Borrower shall immediately notify the Agent
of such changes in writing. In the case of any such change to the Agent, or upon
such change to any contact information of the Borrower or the Lenders, the Agent
shall immediately notify All Lenders and the Borrower of such changes in
writing.

 

  (ii) If notice given under this Agreement is delayed or not delivered as a
result of the failure to notify as described in the preceding item, such notice
shall be deemed to have arrived at the time when it should have normally
arrived.

 

32.7 Funds Transfer

 

  (i) Any settlement of funds between the Agent and the Lender shall be made
through National Bank Data Communication System (“Zengin System”), and if the
Lender desires to make such settlement through Bank of Japan Data Communication
System (“Nichigin Net”), the relevant Lender shall consult with the Agent in
advance. Provided, however, that if the Lender is not a member of Zengin System,
the settlement of funds shall be made with the bank account established at a
bank which is a member of Zengin System. In such case, the Lender shall
designate the bank which is a member of Zengin System.

 

  (ii) The party who shall make the transfer the funds, as provided in the
preceding item, shall bear any costs in connection therewith.

 

32.8 Calculation

 

Unless otherwise expressly provided for with respect to any calculation under
this Agreement, all calculation shall be inclusive of first and last day, on a
per diem basis assuming that there are 365 days per year, wherein the division
shall be done at the end of the calculation, and fractions less than one yen
shall be rounded down.

 

34



--------------------------------------------------------------------------------

32.9 Preparation of the Notarized Deed

 

The Borrower shall, at any time upon the request of the Agent or the Majority
Lender, take the necessary procedures to entrust a notary public to execute a
notarized deed in which the Borrower acknowledges its indebtedness under this
Agreement and agrees to compulsory execution with regard thereto.

 

32.10 Governing Law and Jurisdiction

 

This Agreement shall be governed by the laws of Japan, and the Tokyo District
Court shall have the exclusive jurisdiction over any disputes arising in
connection with this Agreement.

 

32.11 Language

 

This Agreement shall be prepared in the Japanese language and the Japanese
language version shall be deemed the original copy. The Agent shall prepare the
English translation of this Agreement, however, the Agent does not warrant the
truthfulness and correctness of such translation and is not responsible for the
truthfulness and correctness.

 

32.12 Consultation

 

Any matters not provided for in this Agreement, or in the case of any doubt
among the parties with respect to the interpretation, the Borrower and the
Lenders shall consult through the Agent and shall determine the response
therefor.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the representatives or the agents of the parties hereto have
caused this Agreement to be signed and sealed herein, and the Agent has kept the
original and has distributed a copy thereof to each of the Borrower, the
Guarantor and All Lender upon confirming that such copy is the same content as
its original.

 

September 25, 2003

 

THE BORROWER: By:  

/s/    SHINJI SUZUKI

   

--------------------------------------------------------------------------------

 

THE AGENT AND THE LENDER: By:  

/s/    HIROSHI SAITO

   

--------------------------------------------------------------------------------

   

MIZUHO CORPORATE BANK, LTD.

 

THE LENDER:

By:  

/s/    TOMIJIRO MORITA

   

--------------------------------------------------------------------------------

   

THE DAI-ICHI MUTUAL LIFE INSURANCE

COMPANY

 

THE LENDER:

By:  

/s/    JYUNICHI HATTORI

   

--------------------------------------------------------------------------------

   

SHINKIN CENTRAL BANK.

 

THE LENDER:

By:  

/s/    SHINOBU SUZUKI

   

--------------------------------------------------------------------------------

   

THE BANK OF YOKOHAMA, LTD.

 

36



--------------------------------------------------------------------------------

SCHEDULE ONE

 

Address of the Parties and the Participation Amount of the Lender

 

Part I - The Borrower

 

Borrower


and department thereof

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

Telephone


Facsimile

--------------------------------------------------------------------------------

FASL JAPAN LIMITED   

4-33, Nishi-Shinjuku 4-chome,

Shinjuku-ku, Tokyo 160-0023

  

Tel: 03-5302-2200

Fax: 03-5302-2674

Part II - The Agent

Agent


and department thereof

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

  

Telephone
Facsimile

--------------------------------------------------------------------------------

Mizuho Corporate Bank, Ltd.

Syndicated Finance

Administration Division

  

3-3, Marunouchi 1-chome, Chiyoda-

ku, Tokyo 100-8210

  

Tel: 03-5200-7085

Fax: 03-3201-0704

 

Part III - The Lenders

 

Lender
and department
thereof

--------------------------------------------------------------------------------

  

Address
Telephone
Facsimile

--------------------------------------------------------------------------------

  

Detail of Lender’s
Account

--------------------------------------------------------------------------------

  

Participation
Amount
(Yen)


Participation
Ratio (%)

--------------------------------------------------------------------------------

Mizuho Corporate

Bank, Ltd.

Uchisaiwaicho

Corporate Banking

Division

  

1-5, Uchisaiwaicho 1-chome,

Chiyoda-ku, Tokyo 100-0011

Tel: 03-3596-5644

Fax: 03-3596-5691

       

90 Billion Yen

90/180

The Dai-ichi Mutual

Life Insurance

Company

  

13-1, Yurakucho 1-chome,

Chiyoda-ku, Tokyo 100-8411

Tel: 03-5221-4049

Fax: 03-5211-4048

  

Mizuho Corporate Bank, Ltd.

Head Office

Current deposit (toza

yokin)

Account Number:

[***]*

Account Holder:

The Dai-ichi Mutual

Life Insurance Company

  

50 Billion Yen

50/180

--------------------------------------------------------------------------------

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated November 26, 2003.

 



--------------------------------------------------------------------------------

Shinkin Central

Bank.

  

8-1, Kyobashi 3-chome,

Chyuo-ku, Tokyo 104-0031

Tel:03-3563-7505

Fax:03-3563-5437

  

Shinkin Central Bank.

Head Office

Others

Account Number: [***]*

Account Holder:

Business

Administration &

Operations Division

  

30 Billion Yen

30/180

The Bank of
Yokohama, Ltd.
Tokyo Branch   

8-2, Nihonbashi 2-chome,
Chyuo-ku, Tokyo 103-0027
Tel:03-3272-4171
Fax:03-3272-0850

  

The Bank of Yokohama, Ltd.

Tokyo Branch

Special deposit

(betsudan yokin)

Account Number: [***]*

Account Holder:

FASL JAPAN

LIMITED Syndicate Loan

  

10 Billion Yen

10/180

          Total   

180 Billion Yen

100.0%

 

The Participation Ratio described above is the Participation Ratio at the time
of entering into this Agreement, and it may be amended pursuant to the
provisions of this Agreement.

--------------------------------------------------------------------------------

* Confidential treatment has been requested pursuant to the Confidential
Treatment Request dated November 26, 2003.

 



--------------------------------------------------------------------------------

SCHEDULE TWO

 

Repayment Schedule

 

The Repayment Date and the
Interest Payment Date

--------------------------------------------------------------------------------

  

The repayment amount of the
principal

--------------------------------------------------------------------------------

December 31, 2003    \1,200,000,000 March 31, 2004    \1,200,000,000 June 30,
2004    \1,200,000,000 September 30, 2004    \1,200,000,000 December 31, 2004   
\1,200,000,000 March 31, 2005    \1,200,000,000 June 30, 2005    \1,200,000,000
September 30, 2005    \1,200,000,000 December 31, 2005    \1,200,000,000 March
31, 2006    \1,200,000,000 June 30, 2006    \1,200,000,000 September 30, 2006   
\1,200,000,000 December 31, 2006    \1,200,000,000 March 31, 2007   
\1,200,000,000 June 29, 2007    \1,200,000,000

 



--------------------------------------------------------------------------------

SCHEDULE THREE

 

Spread

 

The Guarantor’s
rating of long-term
obligation by
Moody’s

--------------------------------------------------------------------------------

  

(billions of yen)

--------------------------------------------------------------------------------

  

The Borrower’s non-consolidated net asset value (as
of fiscal-end)

--------------------------------------------------------------------------------

  

Less
than 65

--------------------------------------------------------------------------------

  

65 or

more - less

than 67.5

--------------------------------------------------------------------------------

  

67.5 or

more - less

than 70

--------------------------------------------------------------------------------

  

70 or

more - less

than 72.5

--------------------------------------------------------------------------------

  

72.5 or

more - less
than 75

--------------------------------------------------------------------------------

  

75 or

more - less
than 85

--------------------------------------------------------------------------------

  

85 or more

--------------------------------------------------------------------------------

Aa3 or higher    1.400    0.900    0.800    0.700    0.600    0.525    0.400
A3-A1    1.900    1.150    1.025    0.900    0.775    0.650    0.525 Baa2-Baa1
   2.400    1.775    1.550    1.300    1.100    0.900    0.775 Baa3    2.700   
2.100    1.800    1.550    1.300    1.025    0.900 Baa3 or lower    3.000   
2.400    2.100    1.800    1.450    1.150    1.050

 

(% as one unit)

 

1. Spread for the first Interest Period shall be 0.900%, and spread for the
second Interest Period and thereafter shall be determined by the Guarantor’s
rating of long-term obligation by Moody’s as of eleven (11) o’clock A.M. on the
Second Business Day prior to the commencement date of the relevant Interest
Period. Possible figures of spread for the second Interest Period and thereafter
are shown in the above chart. Figures for the Borrower’s non-consolidated net
asset value shown in the above chart shall be the value as of the final day of
each fiscal year-end, and the relevant spread will be applied to the next coming
Interest Payment Date on June 30 every year. The spread applied to the Loan
shall be applied to the whole relevant Interest Period, and will not be changed
until the relevant Interest Period is ended.

 

2. When the Guarantor discontinues obtaining the rating of the long-term
obligation (including the case of removal or cancellation of such rating), the
applicable spread shall be decided by the consent of the Majority Lenders, the
Borrower and the Guarantor upon the consultation among the all parties hereof.

 

3. If the Guarantor can not ensure to keep the amount of capital described in
each of its consolidate balance sheets as of each fiscal year-ends to 75 % or
higher over that of the last fiscal year and to not less than 526.7 billion yen
(provided that if such amount of capital becomes less than 526.7 billion yen,
the Guarantor shall be deemed to be default of this clause even if the amount of
capital is 75% or higher over that of the last fiscal year), 0.1% shall be added
to the spread shown in the above chart.

 



--------------------------------------------------------------------------------

SCHEDULE FOUR

 

Status of Establishment of Collateral (as of September 25, 2003)

 

Description of Security Interest by Assignment (Mortgage by Transfer)

 

Locations: 6, 5-4, 5-11, 31-6, Kogyo Danchi, Monden-machi, Aizu-Wakamatsu City

 

Building No. 1 ( JV#1 )

 

Asset No.

--------------------------------------------------------------------------------

  

Product Name

--------------------------------------------------------------------------------

  

Drawing No.

--------------------------------------------------------------------------------

  

Manufacturer

--------------------------------------------------------------------------------

   Acquisition Date


--------------------------------------------------------------------------------

E39100001

   Ion implantation    E220    Tokyo Electron    199408

E39100002

   Ion implantation    E1000    Tokyo Electron    199408

E39100003

   Ion implanter    E220    Tokyo Electron    199508

E39100004

   Ion implanter    VIISION2 00    Tokyo Electron    199508

E39100005

   Ion implantation    E220HP    Tokyo Electron    199602

E39100006

   Ion implantation    VIISION 80    Tokyo Electron    199602

E39100007

   Ion implantation    E220    Tokyo Electron    199603

E39100008

   Ion implantation    VIISION 80    Tokyo Electron    199603

E39100009

   Ion implantation    E220    Tokyo Electron    199607

E39100010

   Ion implantation    VIISION80    Tokyo Electron    199607

E39100011

   Ion implantation    VIISION 80    Tokyo Electron    199703

E39100018

   Ion implantation    XR80    Applied Materials    199806

E39600014

   UV eraser    VUM-3359-C    Innotech    199708

E39600015

   UV eraser    VUM-3359-C    Innotech    199708

E39600016

   UV eraser    VUM-3359-C    Innotech    199708

E48100002

   Pilot asher    TCA-3822    Tokyo Ohka Kogyo    199408

E48100003

   ILD asher    TCA-3822    Tokyo Ohka Kogyo    199408

E48100005

   Stacked-gate etch    P-5090E (3CHB)    Applied Materials    199408

E48100006

   HF vapor etch    EXCALIBUR1200    M-FSI    199408

E48100007

   Asher    RAM-8500    MC Electronics    199409

E48100008

   Asher    RAM-8500    MC Electronics    199409

E48100009

   Asher    RAM-8500    MC Electronics    199409

E48100010

   Polysilicon    P-5020E    Applied Materials    199409

E48100011

   Silicon nitride    TE-8400    Tokyo Electron    199409

E48100012

   Silicon oxide etch    TE8500    Tokyo Electron    199409

E48100013

   Silicon oxide etch    TE8500    Tokyo Electron    199409

E48100016

   AL etcher    TCP-9600    Sumitomo Metals    199410

E48100017

   AL etcher    TCP-9600    Sumitomo Metals    199410

E48100021

   Asher    RAM-8500    MC Electronics    199505

E48100023

   Asher    RAM-8500    MC Electronics    199505

E48100025

   Asher    RAM-8500    MC Electronics    199509

E48100026

   Asher    RAM-8500    MC Electronics    199509

E48100027

   Asher    RAM-8500    MC Electronics    199509

E48100028

   W-etchback etch    TE8600    Tokyo Electron    199509

E48100030

   Stacked-gate etch    P-5090E (3CHB)    Applied Materials    199509

E48100031

   Asher    RAM-8500    MC Electronics    199509

E48100035

   AL etcher    TCP-9600    Lam Research    199512

E48100036

   ILD asher    TCA-3822    Tokyo Ohka Kogyo    199603

E48100037

   Silicon nitride etch    TE-8400    Tokyo Electron    199604

E48100038

   Silicon nitride etch    TE-8400    Tokyo Electron    199604

E48100039

   Silicon nitride etch    TE-8400    Tokyo Electron    199604

E48100040

   W-etchback etch    TE-8600    Tokyo Electron    199604

E48100042

   Asher    RAM-8500    MC Electronics    199605

E48100043

   Asher    RAM-8500    MC Electronics    199605

 



--------------------------------------------------------------------------------

E48100044

   Asher    RAM-8500    MC Electronics    199605

E48100045

   Asher    RAM-8500    MC Electronics    199605

E48100046

   Polysilicon etcher    P-5090E (3CHB)    Applied Materials    199605

E48100047

   Polysilicon etcher    P-5090E (3CHB)    Applied Materials    199605

E48100048

   Asher    RAM-8500    MC Electronics    199606

E48100049

   Asher    RAM-8500    MC Electronics    199606

E48100050

   Asher    RAM-8500    MC Electronics    199606

E48100051

   Silicon nitride etch    TE-8400    Tokyo Electron    199606

E48100052

   Silicon nitride etch    TE-8400    Tokyo Electron    199606

E48100053

   Asher    RAM-8500    MC Electronics    199606

E48100055

   Asher    RAM-8500    MC Electronics    199606

E48100056

   Asher    RAM-8500    MC Electronics    199606

E48100057

   Asher    RAM-8500    MC Electronics    199606

E48100058

   Asher    RAM-8500    MC Electronics    199606

E48100059

   Silicon oxide etcher    UNITY85DATC (2CH+1)    Tokyo Electron    199606

E48100060

   Silicon oxide etcher    UNITY85DATC (2CH+1)    Tokyo Electron    199606

E48100061

   Silicon oxide etcher    UNITY85DATC (2CH+1)    Tokyo Electron    199606

E48100062

   Silicon oxide etcher    UNITY85D (2CH)    Tokyo Electron    199606

E48100063

   Silicon oxide etcher    UNITY85D (2CH)    Tokyo Electron    199606

E48100064

   Silicon oxide etcher    UNITY85D (2CH)    Tokyo Electron    199606

E48100065

   Asher    RAM-8500    MC Electronics    199606

E48100066

   Silicon oxide etcher    UNITY85D (2CH)    Tokyo Electron    199607

E48100067

   Polysilicon etcher    P-5090E (3CHB)    Applied Materials    199607

E48100068

   Polysilicon etcher    P-5090E (3CHB)    Applied Materials    199607

E48100069

   AL etcher    TCP-9600    Lam Research    199609

E48100070

   AL etcher    TCP-9600    Lam Research    199609

E48100071

   AL etcher    TCP-9600    Lam Research    199609

E48100072

   AL etcher    TCP-9600    Lam Research    199609

E48100073

   AL etcher    TCP-9600    Lam Research    199703

E48100075

   Poly etcher    TCP-9400    Lam Research    199703

E48100076

   Asher    RAM-8500    MC Electronics    199703

E48100077

   Asher    RAM-8500    MC Electronics    199704

E48100078

   Silicon oxide etcher    UNITY85DATC (2CH+1)    Tokyo Electron    199705

E48100107

   Etcher    CENTURA 5200 ETCH DPS    Applied Materials    199807

E48200001

   Wet station    WS-810    Dainippon Screen    199408

E48200002

   Wet station    WS-840    Dainippon Screen    199408

E48200003

   Wet station    WS-822    Dainippon Screen    199408

E48200004

   Wet station    WS-823    Dainippon Screen    199408

E48200005

   Wet station    WS-851    Dainippon Screen    199408

E48200006

   Wet station    WS-853    Dainippon Screen    199408

E48200007

   Wet station    WS-854    Dainippon Screen    199408

E48200008

   Wet station    WS-880    Dainippon Screen    199408

E48200009

   Isotropic etch    WS-860    Dainippon Screen    199408

E48200010

   Wet station    WS-821    Dainippon Screen    199508

E48200011

   Wet station    WS-852    Dainippon Screen    199508

E48200012

   Wet station    WS-825    Dainippon Screen    199603

E48200013

   Wet station    WS-827    Dainippon Screen    199603

E48200014

   Wet station    WS-852    Dainippon Screen    199603

E48200015

   Wet station    WS-851    Dainippon Screen    199603

E48200016

   Wet station    WS-852    Dainippon Screen    199603

E48200017

   Wet cleaner    MERCURY    M-FSI    199603

E48200018

   Wet cleaner    MERCURY    M-FSI    199603

E48200019

   Wet station    WS-825    Dainippon Screen    199604

E48200020

   Wet station    WS-826    Dainippon Screen    199604

 



--------------------------------------------------------------------------------

E48200021

   Wet station    WS-852    Dainippon Screen    199604

E48200022

   Wet etch system    FWET    Dainippon Screen    199605

E48200023

   Wet station    WS-840    Dainippon Screen    199704

E48200040

   Mercury for CM    MERCURY    M-FSI    199806

E48200041

   Mercury for II    MERCURY WITH ROBOT    M-FSI    199806

E48300003

   Plasma CVD system    P-5000 (3CHB)    Applied Materials    199408

E48300004

   Plasma CVD system    CONCEPTONE-W    Seki Technotron    199408

E48300005

   Plasma CVD system    P-5000 (2CHB)    Applied Materials    199408

E48300008

   Plasma CVD system    P-5000 (3CHB)    Applied Materials    199505

E48300009

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199505

E48300011

   Plasma CVD system    P-5000 (2CHB)    Applied Materials    199510

E48300012

   Plasma CVD system    P-5000 (3CHB)    Applied Materials    199510

E48300013

   BPSG deposition system    APT-5800    CANON    199602

E48300014

   Plasma CVD system    P-5000 (3CHB)    Applied Materials    199603

E48300015

   Plasma CVD system    P-5000 (3CHB)    Applied Materials    199603

E48300016

   WSi deposition system    MB2-730    Tokyo Electron    199603

E48300017

   Plasma CVD system    P-5000 (3CHB)    Applied Materials    199603

E48300018

   BPSG deposition system    APT-5800    CANON    199603

E48300019

   Plasma CVD system    CONCEPT ONE    Seki Technotron    199603

E48300020

   BPSG deposition system    APT-5800    CANON    199604

E48300021

   Plasma CVD system    P-5000 (3CHB)    Applied Materials    199605

E48300022

   Plasma CVD system    P-5000 (3CHB)    Applied Materials    199605

E48300023

   Plasma CVD system    CONCEPT ONE-W    Seki Technotron    199607

E48300024

   BPSG deposition system    APT-5800 BPSG    CANON    199610

E48300025

   Plasma CVD system    P-5000 (3CHB)    Applied Materials    199703

E49100001

   Wet strip    WSST    Tokyo Electron    199408

E49100004

   Wet strip    WSST    Tokyo Electron    199505

E49100006

   Wet strip    WSST (2CHB)    Tokyo Electron    199511

E49100007

   Spray solvent tool    DUAL CHAMBER    Tokyo Electron    199603

E49100008

   Spray solvent tool    DUAL CHAMBER    Tokyo Electron    199603

E49200001

   Spin scrubber    SSW-80A-AR (2 lanes)    Dainippon Screen    199408

E49200002

   Spin scrubber    SSW 80A AVR (2 lanes)    Dainippon Screen    199408

E49200003

   Spin scrubber    SSW-80A-AR (2 lanes)    Dainippon Screen    199504

E49200004

   SOS coater    SC-W80A-AVG (BLQ)    Dainippon Screen    199511

E49200005

   Spin scrubber    SSW-80A-AVR    Dainippon Screen    199603

E49200006

   Spin scrubber    SSW-80A-AVR    Dainippon Screen    199603

E49200007

   Spin scrubber    SSW-80A-AVR    Dainippon Screen    199603

E49200008

   Spin scrubber    SSW-80A-AVR    Dainippon Screen    199603

E49200009

   Spin scrubber    SSW-80A-AVR    Dainippon Screen    199603

E49200011

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199703

E49200012

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199703

E49200013

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199706

E49200014

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199706

E49200015

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199706

E50100002

   Polisher    AVANTI472    Tokyo Electron    199512

E50100003

   Cleaner    MERCURY MP    M-FSI    199512

E50100008

   Polisher    AVANTI 472    Tokyo Electron    199603

E50100009

   Polisher    AVANTI472    Tokyo Electron    199708

E50100013

   CMP    STRB-6DS    SC Semicon Technology    199806

E51100002

   Sputtering system    ENDURA HP    Applied Materials    199408

E51100003

   Sputtering system    ENDURA HP    Applied Materials    199408

E51100005

   Sputtering system    ENDURA5500 HP    Applied Materials    199507

E51100006

   Back-grinder    DFG-840    Disco    199603

E51100007

   Sputtering system    ENDURA-5500-HP    Applied Materials    199604

 



--------------------------------------------------------------------------------

E51100008

   Sputtering system    ENDURA-5500-HP    Applied Materials    199604

E51100009

   Sputtering system    ENDURA 5500 HP    Applied Materials    199605

E51100010

   Sputtering system    ENDURA 5500 HP    Applied Materials    199605

E51100012

   Back-grinder    DFG-840    Disco    199801

E52100001

   SOG system    CLEANTRACK-MK8    Tokyo Electron    199408

E52100002

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199408

E52100003

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199408

E52100004

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199408

E52100005

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199408

E52100006

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199408

E52100007

   Quick rework    CLEANTRACK-MK7    Tokyo Electron    199408

E52100009

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199504

E52100012

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199507

E52100013

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199508

E52100016

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199508

E52100017

   SOG system    CLEANTRACK-MK8    Tokyo Electron    199509

E52100018

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199509

E52100019

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199510

E52100020

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199511

E52100021

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199511

E52100022

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199512

E52100023

   Coater / developer    CLEANTRACK-MK8 AO    Tokyo Electron    199602

E52100024

   SOG system    CLEANTRACK-MK8    Tokyo Electron    199603

E52100025

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199603

E52100026

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199604

E52100027

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199604

E52100028

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199604

E52100029

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199604

E52100030

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199604

E52100031

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199604

E52100032

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199604

E52100033

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199604

E52100034

   Coater / developer    CLEANTRACKMARK-8    Tokyo Electron    199605

E52100035

   Coater / developer    CLEANTRACKMARK-8    Tokyo Electron    199605

E52100036

   Coater / developer    CLEANTRACKMARK-8    Tokyo Electron    199605

E52100037

   Coater / developer    CLEANTRACKMARK-8    Tokyo Electron    199605

E52100038

   Coater / developer    CLEANTRACKMARK-8    Tokyo Electron    199605

E52100039

   Coater / developer    CLEANTRACKMARK-8    Tokyo Electron    199605

E52100040

   SOG system    CLEANTRACK-MK8 Beta    Tokyo Electron    199607

E52100041

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199607

E52100042

   Coater / developer    CLEANTRACK-MK8    Tokyo Electron    199705

E52100048

   Coater / developer    CLEANTRACK-MK8 (TARC)    Tokyo Electron    199806

E52100049

   Coater / developer    CLEANTRACK-MK8 (TARC)    Tokyo Electron    199806

E60100011

   Process gas monitor    RGA    Innotech    199508

E60100016

   Process gas monitor    RGA    Innotech    199605

E60100017

   Process gas monitor    RGA    Innotech    199605

E60100018

   Process gas monitor    RGA    Innotech    199605

E60100019

   Process gas monitor    RGA    Innotech    199605

E60100020

   Process gas monitor    RGA    Innotech    199610

E62100001

   Vertical diffusion    Alpha-808SD    Tokyo Electron    199408

E62100002

   Vertical diffusion    Alpha-808SD    Tokyo Electron    199408

E62100003

   Vertical diffusion    Alpha-808SD    Tokyo Electron    199408

E62100004

   Vertical diffusion    Alpha-808SD    Tokyo Electron    199408

E62100005

   Vertical diffusion    Alpha-808SD    Tokyo Electron    199408

 



--------------------------------------------------------------------------------

E62100006

   Vertical diffusion    Alpha-808SD    Tokyo Electron    199408

E62100007

   Vertical diffusion    Alpha-808SD    Tokyo Electron    199408

E62100008

   Vertical diffusion    Alpha-808SD    Tokyo Electron    199408

E62100009

   Vertical diffusion    Alpha-808SD    Tokyo Electron    199408

E62100010

   Vertical furnace    Alpha-808D    Tokyo Electron    199408

E62100012

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199408

E62100013

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199408

E62100014

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199408

E62100015

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199408

E62100017

   Vertical diffusion    Alpha-808SD    Tokyo Electron    199505

E62100018

   Vertical diffusion    Alpha-808SD    Tokyo Electron    199509

E62100019

   Vertical diffusion    Alpha-808SD    Tokyo Electron    199509

E62100020

   Vertical diffusion    Alpha-808SD    Tokyo Electron    199509

E62100021

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199509

E62100022

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199509

E62100025

   Vertical diffusion    Alpha-808SD    Tokyo Electron    199509

E62100026

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199509

E62100027

   Vertical CVD furnace    Alpha-808SD (DCEOX)    Tokyo Electron    199512

E62100028

   Furnace    Alpha-808SD (SOS Cure)    Tokyo Electron    199512

E62100029

   Vertical diffusion furnace    Alpha-808SD    Tokyo Electron    199603

E62100030

   Vertical diffusion furnace    Alpha-808SD    Tokyo Electron    199603

E62100031

   Vertical diffusion furnace    Alpha-808SD    Tokyo Electron    199603

E62100032

   Vertical diffusion furnace    Alpha-808SD    Tokyo Electron    199603

E62100033

   Vertical diffusion furnace    Alpha-808SD    Tokyo Electron    199603

E62100034

   Vertical diffusion furnace    Alpha-808SD    Tokyo Electron    199603

E62100035

   Vertical diffusion furnace    Alpha-808SD    Tokyo Electron    199603

E62100036

   Vertical CVD furnace    Alpha-808SD    Tokyo Electron    199603

E62100037

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199603

E62100038

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199603

E62100039

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199603

E62100040

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199603

E62100041

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199603

E62100043

   Vertical furnace    Alpha-808D    Tokyo Electron    199603

E62100044

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199603

E62100045

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199603

E62100046

   Vertical diffusion furnace    Alpha-808SD    Tokyo Electron    199604

E62100047

   Vertical diffusion furnace    Alpha-808SD    Tokyo Electron    199604

E62100048

   Vertical diffusion furnace    Alpha-808SD    Tokyo Electron    199604

E62100049

   Vertical diffusion furnace    Alpha-808SD    Tokyo Electron    199604

E62100050

   Vertical diffusion furnace    Alpha-808SD    Tokyo Electron    199604

E62100051

   Vertical diffusion furnace    Alpha-808SD    Tokyo Electron    199604

E62100052

   Vertical diffusion furnace    Alpha-808SD    Tokyo Electron    199604

E62100053

   Vertical diffusion furnace    Alpha-808SD    Tokyo Electron    199604

E62100054

   Vertical diffusion furnace    Alpha-808SD    Tokyo Electron    199604

E62100055

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199604

E62100056

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199604

E62100057

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199604

E62100058

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199604

E62100059

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199604

E62100060

   Vertical diffusion furnace    Alpha-808SD    Tokyo Electron    199604

E62100063

   Vertical diffusion furnace    Alpha-808SD (IOX/WL)    Tokyo Electron   
199703

E62100064

   Vertical diffusion furnace    Alpha-808SD (TNOX/GOX)    Tokyo Electron   
199703

E62100065

   Vertical CVD furnace    Alpha-808SC (HTO)    Tokyo Electron    199703

E62100066

   Vertical CVD furnace    Alpha-808SC (DASI)    Tokyo Electron    199703

 



--------------------------------------------------------------------------------

E62100067

   Vertical diffusion furnace    Alpha-808SD IOX/WL    Tokyo Electron    199705

E62100068

   Vertical diffusion furnace    Alpha-808SD IOX/WL    Tokyo Electron    199705

E62100069

   Vertical diffusion furnace    Alpha-808SD WOX    Tokyo Electron    199705

E62100101

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199806

E62100102

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199806

E62100103

   Vertical CVD furnace    Alpha-808SC    Tokyo Electron    199806

E62100104

   SOS cure furnace    Alpha-808SD    Tokyo Electron    199806

E62400001

   RTA    LA-W815-AV2.5    Dainippon Screen    199408

E62400003

   RTA    LA-820    Dainippon Screen    199603

E62400004

   RTA    LA-820    Dainippon Screen    199603

E62500001

   UV cure    M200PCU    Tokyo Electron    199408

E62500002

   UV cure    M200PCU    Tokyo Electron    199603

E63100003

   Rinser drier    ST-880S    Tokyo Electron    199408

E63100004

   Spin rinser drier    ST-880S    Tokyo Electron    199511

E67100001

   Stepper    FPA-2500I3    Canon Sales    199408

E67100002

   Stepper    FPA-2500I3    Canon Sales    199408

E67100003

   Stepper    FPA-2500I3    Canon Sales    199408

E67100004

   Stepper    FPA-2500I3    Canon Sales    199408

E67100005

   Stepper    FPA-2500I3    Canon Sales    199408

E67100009

   Stepper    M2241I    Innotech    199507

E67100010

   Stepper    FPA-2500I3    CANON    199508

E67100011

   Stepper    FPA-2500I3    CANON    199508

E67100015

   Stepper    FPA-2500I3    CANON    199509

E67100016

   Stepper    FPA-2500I3    CANON    199509

E67100017

   Stepper    FPA-2500I3    CANON    199510

E67100019

   Stepper    FPA-3000I4    CANON    199601

E67100020

   Stepper    FPA-3000I4    CANON    199602

E67100021

   Stepper    FPA-3000IW    CANON    199603

E67100022

   Stepper    FPA-3000IW    CANON    199603

E67100023

   Stepper    FPA-3000IW    CANON    199604

E67100024

   Stepper    FPA-3000IW    CANON    199604

E67100025

   Stepper    FPA-3000IW    CANON    199604

E67100026

   Stepper    FPA-3000IW    CANON    199604

E67100027

   Stepper    FPA-3000I4    CANON    199604

E67100028

   Stepper    FPA-3000I4    CANON    199604

E67100029

   Stepper    FPA-3000I4    CANON    199604

E67100030

   Stepper    FPA-3000I4    CANON    199604

E67100031

   Stepper    FPA-3000I4    CANON    199604

E67100032

   Stepper    FPA-3000I4    CANON    199604

E67100033

   Stepper    FPA-3000I4    CANON    199604

E67100034

   Stepper    FPA-3000I4    CANON    199606

E67100035

   Stepper    FPA-3000I4    CANON    199607

E67100036

   Stepper    FPA-3000I4    CANON    199607

E67100037

   Stepper    FPA-3000I5    CANON    199703

E67100038

   Stepper    FPA-3000I5    CANON    199703

E67100039

   Stepper    FPA-3000I5    CANON    199705

E67100040

   Stepper    FPA-3000I5    CANON    199706

E67100041

   Stepper    FPA-3000I5    CANON    199706

E67100042

   Stepper    FPA-3000I5    CANON    199709

E67100054

   Stepper    FPA-3000I5    CANON    199806

E67100055

   Stepper    FPA-3000I5    CANON    199806

E70100001

   Tape laminator    DR-8500    Chiyoda Denshi    199408

E70100002

   Tape remover    HR-8500    Chiyoda Denshi    199408

F18200007

   Particle    SFS-6400    Tokyo Electron    199408

 



--------------------------------------------------------------------------------

F18200008

   Particle    SFS-6400    Tokyo Electron    199408

F18200010

   Analysis station    KLA-2551X    Tokyo Electron    199408

F18200011

   Review station    KLA-2608    Tokyo Electron    199408

F18200023

   Film thickness    FT-530/E    Sumisho Electronics    199408

F18200024

   X-ray fluorescence    SYSTEM-3630    Rigaku    199408

F18200025

   Stress    FLX-2328    Innotech    199408

F18200027

   Film thickness    P2    Tokyo Electron    199408

F18200029

   Dose monitor    TP-400XP    Hakuto    199408

F18200031

   Microscope    IM-15    Daito Shoji (now Daito Electron)    199408

F18200032

   Microscope    IM-15    Daito Shoji (now Daito Electron)    199408

F18200036

   Film thickness    P2    Tokyo Electron    199408

F18200068

   Film thickness    FT-700    Sumisho Electronics    199504

F18200069

   Film thickness    FE-IV    Tokyo Electron    199505

F18200070

   Microscope    1M-15    Daito Shoji (now Daito Electron)    199505

F18200071

   Microscope    1M-15    Daito Shoji (now Daito Electron)    199505

F18200083

   Analysis station    KLA-2552    KLA    199507

F18200084

   Inspection system    KLA-2131    KLA    199507

F18200100

   Tilt SEM    JWS-7500E    JEOL    199511

F18200102

   Reflectance measurement    FT-750    Tencor    199511

F18200103

   Surfscan    SFS6420    Tencor    199511

F18200104

   Microscope    BIN (Camera)    Fujitsu Tohoku Electronics    199511

F18200112

   Film thickness    FE4    Tokyo Electron    199602

F18200113

   Film thickness    FT-750    Tencor    199602

F18200114

   Resistivity mapping    OMNI MAP 55    Tencor    199602

F18200115

   Microscope    IM-15    Daito Shoji (now Daito Electron)    199602

F18200116

   Microscope    IM-15    Daito Shoji (now Daito Electron)    199602

F18200117

   Microscope    IM-15    Daito Shoji (now Daito Electron)    199602

F18200118

   Microscope    IM-15    Daito Shoji (now Daito Electron)    199602

F18200119

   Microscope    IM-15    Daito Shoji (now Daito Electron)    199602

F18200120

   Microscope    IM-15    Daito Shoji (now Daito Electron)    199602

F18200121

   SEM    S-8820    Nissei Sangyo (now Hitachi High-Technologies)    199602

F18200123

   SEM    S-8820    Nissei Sangyo (now Hitachi High-Technologies)    199602

F18200124

   Reflectance measurement    FT-750    Tencor    199602

F18200127

   Particle counter    SFS-7700    Tencor    199602

F18200128

   Wafer inspection    KLA-2132    Tokyo Electron    199602

F18200129

   UV transmissivity    UV1050    Tencor    199602

F18200130

   Review station    INS2000    Dainippon Screen    199602

F18200136

   Wafer inspection    KLA-2112    Tokyo Electron    199603

F18200137

   Wafer inspection    KLA-2112    Tokyo Electron    199603

F18200138

   Analysis station    KLA-2552    Tokyo Electron    199603

F18200158

   Film thickness    FE7    Tokyo Electron    199606

F18200161

   Overlay measurement    KLA-5100    Tokyo Electron    199607

F18200243

   Wafer inspection    KLA-2115    KLA    199711

F20200001

   Microscope (camera)    CHIVI (BIN)    Fujitsu Tohoku Electronics    199408

F20200002

   Microscope    CHIVI (BIN)    Fujitsu Tohoku Electronics    199408

F20200003

   Microscope (camera)    CHIVI (BIN)    Fujitsu Tohoku Electronics    199408

F20200004

   Microscope (camera)    CHIVI (BIN)    Fujitsu Tohoku Electronics    199408

F20200005

   Microscope (camera)    CHIVI (BIN)    Fujitsu Tohoku Electronics    199408

F20200006

   Microscope (camera)    CHIVI (BIN)    Fujitsu Tohoku Electronics    199408

F20200010

   Microscope    CHIVI (BIN)    Fujitsu Tohoku Electronics    199408

F20200016

   Microscope (camera)    CHIVI (BIN)    Fujitsu Tohoku Electronics    199602

F20200018

   Microscope (camera)    CHIVI (BIN)    Fujitsu Tohoku Electronics    199602

F20200019

   Microscope (camera)    CHIVI (BIN)    Fujitsu Tohoku Electronics    199602

F20200020

   Microscope (camera)    CHIVI (BIN)    Fujitsu Tohoku Electronics    199602

 



--------------------------------------------------------------------------------

F20200021

   Microscope (camera)    CHIVI (BIN)    Fujitsu Tohoku Electronics    199602

F20400002

   Fully automatic exposure system    PM-PB20    Ryokosha    199408

F20500001

   Analytical balance    MODEL AB-300    AMD    199602

F60100001

   Diode array spectrophotometer    HP8452A    Nishikawa Keisoku    199411

H16600001

   Sheet resistance    M-GAGE300    Tokyo Electron    199408

J00000147

   Vertical diffusion furnace    ALPHA-8/SD    Tokyo Electron    199910

J00000156

   Dry etcher    TE8401    Tokyo Electron    200003

J00000157

   Dry etcher    TE8401    Tokyo Electron    200004

J00000198

   Plasma CVD system    P-5000 (SiN)    Applied Materials    199912

J00000239

   WSi CVD system    MB2-730 (DCS)    Fujitsu, Mie Plant    200002

J00000523

   Vertical diffuser    DD-823V-8BL    Kokusai Electric    200004

J00000524

   Vertical diffuser    DD-823V-8BL    Kokusai Electric    200004

J00000613

   Dry etcher    CENTURA-5200    Applied Materials    200007

J00000622

   Lamp anneal    LA-W820    Dainippon Screen    200007

J00001122

   Vertical Diffusion Furnace    ALPHA-8SE-ZA (Hi Temp)    Tokyo Electron   
200103

J00001209

   CVD machine    CONCEPT TWO    Novellus Systems Japan    200110

J00001371

   Sputtering system    ENDURA-CVD    Fujitsu Microelectronics    200208

J00001372

   Sputtering system    ENDURA-CVD    Fujitsu Microelectronics    200212

J00001375

   Plasma CVD system    P-5000 (ARC)    Fujitsu Microelectronics    200208

J00001377

   Vertical diffusion furnace    a-8SED (GOX)    Fujitsu Microelectronics   
200209

J00001381

   Coater / developer    ACT8 CAR    Fujitsu Microelectronics    200211

J00001382

   Sputtering system    ENDURA-CVD    Fujitsu Microelectronics    200208

J00001383

   Plasma CVD system    MB2-730 (DCS)    Fujitsu Microelectronics    200209

J00001386

   Poly etch    CENTURA-MXP    Fujitsu Microelectronics    200210

J00001387

   Etcher    UNITY85-DI    Fujitsu Microelectronics    200210

J00001388

   Etcher    UNITY85-DI    Fujitsu Microelectronics    200210

J00001389

   Plasma CVD system    P-5000SA (BPSG)    Fujitsu Microelectronics    200212

J00001411

   Vertical diffusion furnace    a-8SED (GOX)    Fujitsu Microelectronics   
200209

J00001414

   Stepper    FPA-3000EX6    Fujitsu Microelectronics    200211

J00001811

   Dry etcher    TE8401    Tokyo Electron    200209

J00001812

   Dry etcher    TE8401    Tokyo Electron    200209

K00000460

   Patterned wafer inspection system    IS2510    Hitachi Electronics
Engineering    199906

K00000461

   Non-contact-type sheet resistance meter    NC110    KLA Tencor    199905

K00000817

   Particle inspection    IS1600    Hitachi Electronics Engineering    200006

K00002122

   SEM    S9220 (Etch)    Fujitsu Microelectronics    200209

K00002123

   Microscope    Chivi-7    Fujitsu Microelectronics    200206

K00002125

   Film thickness    UV-1080    Fujitsu Microelectronics    200208

K00002126

   Overlay measurement    KLA-5200XP    Fujitsu Microelectronics    200208

K00002128

   Film thickness    FE-7    Fujitsu Microelectronics    200211

K00002129

   Overlay measurement    KLA 5200    Fujitsu Microelectronics    200210

K00002131

   SEM    S9200 (Etch)    Fujitsu Microelectronics    200303

K00002132

   SEM    S9200 (Photo)    Fujitsu Microelectronics    200207

K00002135

   Film thickness    UV-1280SE    Fujitsu Microelectronics    200208

K00002137

   Stress measurement    FLX-5410    Fujitsu Microelectronics    200302

K00002138

   Resistivity mapping    OMNI RS-75/tc    Fujitsu Microelectronics    200303

K00002190

   Particle    SFS6420    Fujitsu Microelectronics    200211

K00002191

   Wafer inspection    KLA 2139    Fujitsu Microelectronics    200303

 



--------------------------------------------------------------------------------

Description of Real Estate Security Interest (Mortgage Collateral)

 

1. Descriptions of Buildings

 

Location:

   6, 5-4, 5-11, 31-6, Kogyo Danchi, Monden-machi, Aizu-Wakamatsu City

Building no.:

   No. 6

Main building

    

Type:

   Factory

Construction:

   Building with reinforced concrete and steel-frame construction, galvanized
sheet iron flat roof, 4 floors and basement

Floor areas:

   1st floor    23848.72 m2      2nd floor    23326.16 m2      3rd floor   
2601.05 m2      4th floor    4472.75 m2      Basement    887.27 m2

Attached building:

   No. 1

Type:

   Janitor’s room

Construction:

   Building with steel-frame construction, flat roof, 1 floor

Floor area:

   48.75 m2

Attached building:

   No. 2

Type:

   Garage

Construction:

   Building with steel-frame construction, galvanized sheet iron roof, 1 floor

Floor area:

   59.63 m2

Attached building:

   No. 3

Type:

   Storage warehouse

Construction:

   Building with steel-frame construction, galvanized sheet iron roof, 1 floor

Floor area:

   54.24 m2

 



--------------------------------------------------------------------------------

Attached building:

   No. 4

Type:

   Business offices

Construction:

   Building with reinforced concrete and steel-frame construction, flat roof, 4
floors

Floor areas:

   1st floor    385.94 m2      2nd floor    1281.00 m2      3rd floor    1281.00
m2      4th floor    1333.52 m2

Location:

   5-1, 4, Kogyo Danchi, Monden-machi, Aizu-Wakamatsu City

Building no.:

   5-1

Type:

   Drainage purification room

Construction:

   Building with steel-frame construction, galvanized sheet iron flat roof, 3
floors

Floor areas:

   1st floor    2904.00 m2      2nd floor    1270.09 m2      3rd floor    54.75
m2

Location:

   4, Kogyo Danchi, Monden-machi, Aizu-Wakamatsu City

Building no.:

   4-2

Type:

   Electric generator room, business offices

Construction:

   Building with steel-frame construction, galvanized sheet iron roof, 5 floors

Floor areas:

   1st floor    877.92 m2      2nd floor    109.80 m2      3rd floor    877.50
m2      4th floor    865.62 m2      5th floor    865.62 m2

 



--------------------------------------------------------------------------------

2. Descriptions of Buildings

 

Location:

   1-11, Higashi-Takaku, Takaku-aza, Kozashi-machi Oaza, Aizu-Wakamatsu City

Building no.:

   1-11

Main building

    

Type:

   Factory

Construction:

   Building with reinforced concrete and steel-frame construction, galvanized
sheet iron roof, 4 floors

Floor areas:

   1st floor    12562.17 m2      2nd floor    1940.94 m2      3rd floor   
4879.27 m2      4th floor    4944.77 m2

Attached building:

   No. 1

Type:

   Factory

Construction:

   Building with reinforced concrete and steel-frame construction, galvanized
sheet iron roof, 4 floors and basement

Floor areas:

   1st floor    34265.00 m2      2nd floor    4062.00 m2      3rd floor   
17050.00 m2      4th floor    836.67 m2      Basement    2082.55 m2

Attached building:

   No. 2

Type:

   Electric generator room

Construction:

   Building with steel-frame construction, flat roof, 1 floor

Floor area:

   2340.00 m2

Attached building:

   No. 3

Type:

   Storeroom

Construction:

   Building with concrete block construction, galvanized sheet iron roof, 1
floor

Floor area:

   25.22 m2

 



--------------------------------------------------------------------------------

Attached building:

   No. 4

Type:

   Storage warehouse

Construction:

   Building with steel-frame construction, galvanized sheet iron roof, 1 floor

Floor area:

   80.04 m2

Attached building:

   No. 5

Type:

   Warehouse

Construction:

   Building with concrete block construction, galvanized sheet iron roof, 1
floor

Floor area:

   47.77 m2

Attached building:

   No. 6

Type:

   Guard’s room

Construction:

   Building with steel-frame construction, flat roof, 1 floor

Floor area:

   72.00 m2

Attached building:

   No. 7

Type:

   Garage

Construction:

   Building with steel-frame construction, flat roof, 1 floor

Floor area:

   78.23 m2

 



--------------------------------------------------------------------------------

SCHEDULE FIVE

 

Guarantee

 



--------------------------------------------------------------------------------

(Translation)

 

This translation is prepared for reference purpose only. If there is a conflict
between in any of the provision provided in this translation and that of the
Japanese original, the Japanese original shall prevail.

 

GUARANTEE

 

September 25, 2003

 

MIZUHO CORPORATE BANK, LTD.

THE DAI-ICHI MUTUAL INSURANCE COMPANY

SHINKIN CENTRAL BANK.

THE BANK OF YOKOHAMA, LTD

 

as Lender

 

MIZUHO CORPORATE BANK, LTD.

 

as Agent

 

Address:

Guarantor:                 Fujitsu Ltd.

 

The Guarantor hereby undertakes the obligations set forth herein in connection
with the Loan Agreement of JPY 18,000,000,000 in aggregate (the “Agreement”)
dated September 25, 2003, by and among FASL Japan Limited as the Borrower,
[Name] as the Lender, and Mizuho Corporate Bank, Ltd. as the Agent. The
capitalized terms used herein shall have the meaning set forth in the Agreement
unless otherwise defined in this Guarantee.

 

1 Guarantee

 

1.1 The Guarantor shall jointly and severally guarantee all of the obligations
undertook by the Borrower against the Lender and the Agent under the Agreement.
If any obligation, which the Borrower undertook by the Agreement, has become due
or demanded, the Guarantor shall, in accordance with the procedure set forth
under Clause 16 of the Agreement, fully pay to the Agent, which has become
payable to the Agent, and to the Lender via the Agent, which has become payable
to the Lender.

 

1



--------------------------------------------------------------------------------

1.2 Even in case the Borrower has any defense (other than the defense of the
obligations being undue) in respect of the obligations of the Borrower under the
Agreement, the Guarantor shall undertake obligations in the same term with such
obligations, which the Borrower would have incurred if there has not been any
defense, and if any such obligation has become due or demanded, the Guarantor
shall, in accordance with the procedure set forth under Clause 16 of the
Agreement, immediately and fully pay to the Agent, which has become payable to
the Agent, and to the Lender via the Agent, which has become payable to the
Lender.

 

1.3 Even in case any obligation of the Borrower under the Agreement has become
affected by default, merger, reorganization to a holding company or its
subsidiary, spin-off, or any other regime similar to the foregoing by the
Borrower, or has become affected by change of laws etc. (including foreign laws)
applicable to the Borrower, the guarantee obligations of the Guarantor under
this Clause shall be deemed to have no consequence thereof.

 

1.4 Even in case the Guarantor becomes a creditor by performance of the
guarantee obligation under this Clause or any other obligation, until all of the
Borrower’s obligations under the Agreement are fulfilled, the Guarantor shall
not exercise any right as the creditor without the Agent’s consent, and even if
the Guarantor exercise such rights, such exercise shall be subordinated to the
Lender’s rights against the Borrower.

 

2 Representations and Warranties

 

The Guarantor represents and warrants to the Lender and the Agent that each of
the following matters is true and correct at the execution date of this
Guarantee and at the Drawdown Date. In the event that any of the following
matters is found to be untrue or incorrect, the Guarantor shall fully indemnify
all of the losses and costs incurred by the Lender and the Agent by such untrue
or incorrect representation and warranty:

 

  (i) The Guarantor is a stock company (kabushiki kaisya) duly incorporated and
validly existing under the laws of Japan.

 

  (ii) The Guarantor has a legal capacity (sui juris) necessary for execution
and performance of this Guarantee, execution and performance of this Guarantee
by the Guarantor and any transactions associated herewith are within the
corporate purposes of the Guarantor, and the Guarantor has duly completed all
procedures necessary therefor under the Laws and Ordinances, the Articles of
Incorporation and other internal company rules of the Guarantor.

 

2



--------------------------------------------------------------------------------

  (iii) The execution and performance of this Guarantee by the Guarantor and any
transactions associated herewith does not result in (a) any violation of Laws
and Ordinances which bind the Guarantor, (b) any breach of its Articles of
Incorporation and other internal company rules of the Guarantor, and (c) any
material breach of a third-party contract to which the Guarantor is a party or
which binds the Guarantor or the assets of the Guarantor.

 

  (iv) The person who signed or attached his/her name and seal to this Guarantee
is authorized to sign or attach his/her name and seal to this Guarantee as the
representative of the Guarantor by all procedures necessary pursuant to the Laws
and Ordinances, Articles of Incorporation or other internal company rules of the
Guarantor.

 

  (v) This Guarantee constitutes legal, valid and binding obligations of the
Guarantor, and is enforceable against the Guarantor in accordance with the terms
of this Guarantee.

 

  (vi) All reports such as annual securities report (yukashoken-houkokusho),
semi-annual report (hanki-houkokusho), extraordinary report (rinji-houkokusho)
and revision report (teisei-houkokusho) prepared by the Guarantor are accurately
and duly prepared in accordance with the accounting standards which is generally
accepted as fair and appropriate one in Japan.

 

  (vii) After the last day of the fiscal year ended on March 31, 2003, no
material change, which will cause a material deterioration of the business,
assets, or financial condition of the Guarantor described in the audited fiscal
statement of that fiscal year and which may materially affect the performance of
the obligations of the Guarantor under this Guarantee, has occurred.

 

  (viii) No lawsuit, arbitration, administrative procedure, or any other dispute
has commenced, or, to the knowledge of the Guarantor, is likely to commence with
respect to the Guarantor, which will or may materially cause adverse effects on
the performance of its obligations under this Guarantee.

 

  (ix) No event of default has occurred to any pecuniary obligation exceeding a
value of 1 billion yen (JPY 1,000,000,000) under any agreement (including this
Guarantee) which the Guarantor is a party to.

 

  (x) The Guarantor owns 100% of the shares of FMH outstanding, FMH owns not
less than 40% of the shares of FASL LLC outstanding, and FASL LLC owns 100% of
the shares of the Borrower outstanding.

 

3



--------------------------------------------------------------------------------

3 Guarantor’s Covenants

 

3.1 The Guarantor covenants to perform, at its expense, the matters described in
each of the following items on and after the date of this Guarantee, and until
the Agreement is terminated and the Borrower or the Guarantor completes the
performance of all of its obligations under the Agreement and the Guarantee to
each Lender and Agent:

 

  (i) If any matter described in each item of Clause 22.1 or Clause 22.2 of the
Agreement has occurred, or is likely to occur, the Guarantor shall immediately
notify the Agent and All Lenders thereof in writing.

 

  (ii) If the annual securities report (yukashoken-houkokusho) is made, the
Guarantor shall submit a copy of the annual securities report
(yukashoken-houkokusho), within 120 days from the end of each fiscal year, to
All Lenders through Agent.

 

  (iii) If the semi-annual report (hanki-houkokusho) is made, the Guarantor
shall submit a copy of the semi-annual report (hanki-houkokusho), within 120
days from the end of each fiscal year, to All Lenders through the Agent.

 

  (iv) If the extraordinary report (rinji-houkokusho) or revision report
(teisei-houkokusho) is made, the Guarantor shall submit a copy of such report to
All Lenders through the Agent without delay.

 

  (v) Upon a request made by the Agent or the Lender through the Agent, the
Guarantor shall immediately notify in writing to the Agent of the conditions of
the assets, management, or businesses of the Guarantor, and shall provide the
necessary assistance to facilitate the investigations thereof.

 

  (vi) If any material change has occurred, or is found to be likely to occur
with the passage of time, to the conditions of the assets, management, or
businesses of the Guarantor, or if any lawsuit, arbitration, administrative
procedure, or any other dispute, which will materially affect, or is likely to
materially affect, the performance of the obligations of the Guarantor under
this Guarantee, has commenced, or is found to be likely to commence, the
Guarantor shall immediately notify the Agent thereof in writing.

 

  (vii) If any change is made to the rating of the Guarantor’s short-term or
long-term debt by Moody’s or Rating and Investment Information, Inc. (including
rendering of a new rating or withdrawal of the existing rating), the Guarantor
shall immediately notify the Agent thereof in writing.

 

  (viii) If any of the foregoing items is found untrue, the Guarantor shall
immediately notify thereof to the Agent in writing.

 

4



--------------------------------------------------------------------------------

3.2 The Guarantor shall not offer any collateral to secure its obligations under
this Guarantee for the benefit of certain Lenders on and after the date of this
Guarantee, and until the Agreement is terminated and the Borrower and the
Guarantor complete the performance of all of their obligations under the
Agreement and this Guarantee to each Lender and Agent, unless All Lenders and
the Agent give prior written consent thereto.

 

3.3 The Guarantor shall, on and after the date of this Guarantee, and until the
Agreement is terminated and the Borrower and the Guarantor completes the
performance of all of their obligations under the Agreement and this Guarantee
to each Lender and Agent, affirmatively covenants to be in compliance with
matters described in the items below:

 

  (i) The Guarantor will maintain licenses and other similar permits that are
necessary to conduct the Guarantor’s main business, and continue to carry out
the business in compliance with material provisions of all Laws and Ordinances.

 

  (ii) The Guarantor will not change its main business.

 

  (iii) The Guarantor will not, unless otherwise specified in the Laws and
Ordinances, subordinate the payment of any of its debts under this Guarantee to
the payment of any unsecured debts (including any secured debts that will not be
fully collected after the foreclosure sale of the collateral), or at least will
treat them equally.

 

  (iv) The Guarantor will not assign material party of its business or all or
part of its assets to a third party unless a written consent by the Majority
Lenders is obtained; provided, however, that if the value of the business or
assets to be assigned in one transaction is less than 100 billion yen, such
assignment shall be permitted.

 

  (v) The Guarantor will not change its accounting standard to the one not in
accordance with the accounting standard which is generally accepted as fair and
appropriate one in Japan.

 

  (vi) The Guarantor will maintain the rating of its long-term debt by Rating
and Investment Information, Inc. to BBB- or higher.

 

  (vii) The Guarantor will maintain the shareholding ratio of FMH shares by the
Guarantor to 100%, will maintain the shareholding ratio of FASL LLC shares by
FMH to not less than 40%, and will maintain the shareholding ratio of the
Borrower shares by FASL LLC to 100%.

 

  (viii) Regardless of any reason, the Guarantor will not do any of the matters
provided below unless a written consent by the Majority Lenders is obtained;
provided, however, that the consent by the Majority Lenders shall not be
withheld unreasonably, such as the case where the Lender’s rights will not be
affected negatively:

 

 

5



--------------------------------------------------------------------------------

  a) Termination or amendment of the Security Assignment Agreement (Joto Tanpo
Settei Keiyaku) dated June 30, 2003, executed by and between the Guarantor and
the Borrower (the “Security Assignment Agreement”), and the Mortgage Agreement
and the Letter Concerning Establishment of Security Interest (Tanpo Sashiire
Sho) dated June 30, 2003, executed by and between the Guarantor and the Borrower
(the “Mortgage Agreement”).

 

  b) Assignment, establishment of security interest over the original security
interest (tenteito), and disposal in any other way of the security interest
(jyototanpo-ken) based on the Security Assignment Agreement. Disposal of the
asset subject to such security interest; provided, however, that disposal of
such asset within the normal course of business shall be permitted (including
disposition by renewal).

 

  c) Assignment, establishment of security interest over the original security
interest (tenteito), change in the priority (jyuni-no-henko), assignment of the
priority (Jyuni-no-jyoto), and disposal in any other way of the security
interest (teito-ken) based on the Mortgage Agreement. Disposal of the asset
subject to such security interest.

 

  (ix) The Guarantor will obtain perfection in connection with the Security
Assignment Agreement and the Mortgage Agreement, and will maintain such
perfection.

 

4 Confidentiality Obligations

 

The Guarantor shall raise no objection to the disclosure of information set
forth in each item below:

 

  (i) If the notice of refusal to make an Individual Loan has been given
pursuant to the provisions of Clause 7.1 of the Agreement, or if any of the
events described in the items of Clause 22.1 or 22.2 of the Agreement have
occurred, or if the clarification of the intention of the Majority Lenders has
been required pursuant to the provisions of Clause 27 of the Agreement, the
Agent and a Lender may, by imposing a confidentiality obligation to the
receiving party, disclose any information with regard to the Guarantor or the
transaction with the Guarantor, which either party has obtained through the
Agreement, this Guarantee or an agreement other than this Guarantee, to the
extent reasonably required.

 

  (ii)

Upon the assignment of the Loan Receivables pursuant to Clause 29 of the
Agreement, a Lender may disclose any information with regard to

 

6



--------------------------------------------------------------------------------

 

the Agreement or this Guarantee to the Assignee or a person considering to
become an Assignee (including an intermediary of such assignment), on the
condition that those shall be imposed by the confidentiality obligations. The
information with regard to the Agreement or this Guarantee in this item shall
mean any information regarding the Guarantor’s credit that has been obtained in
connection with the Agreement or this Guarantee, any information regarding the
contents of the Agreement or this Guarantee and other information incidental
thereto, and any information regarding the contents of the Loan Receivables to
be assigned and other information incidental thereto, and shall not include any
information regarding the Guarantor’s credit that has been obtained in
connection with any agreement other than the Agreement or this Guarantee.

 

5 Risk Bearing; Exemption, Compensation, and Indemnification

 

5.1 If any document furnished by the Guarantor to the Agent or each Lender have
been lost, destroyed, or damaged for any unavoidable reasons such as incidents
or natural disasters, the Guarantor shall, upon consultation with the Agent,
perform its obligations under this Guarantee based on the records, such as books
and vouchers, of the Lender or the Agent. The Guarantor shall, upon request of
the Agent or a Lender through the Agent, forthwith prepare substitute document
and furnish it to the Agent or the Lender through the Agent.

 

5.2 If each Lender or the Agent performs transactions after comparing, with due
care, the seal impression of the representative and agent of the Guarantor to be
used for the transactions in relation to this Guarantee with the seal impression
submitted by the seal submitted by the Guarantor in advance, the Guarantor shall
bear any damages, loss or expenses incurred as a result of an event such as
forgery, alteration, or theft of seal.

 

6 Changes in Notified Matters

 

In the case of changes in the matters notified to the Agent, such as the trade
name, representative, agent, signature, seal, or address, the Guarantor shall
immediately notify the Agent of such changes in writing.

 

7 Governing Law and Jurisdiction

 

This Guarantee shall be governed by the laws of Japan, and the Tokyo District
Court shall have the exclusive jurisdiction over any disputes arising in
connection with this Guarantee.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Agreement to be signed and
sealed herein and has delivered to the Agent, and the Agent has kept the
original and has distributed a copy thereof to the Borrower, the Guarantor and
All Lenders upon confirming that such copy is the same content as its original.

 

8